Exhibit 10.1

PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS



BY AND BETWEEN

SELLER:

CD Realty Stow Road Associates, LLC
a New Jersey limited liability company

BUYER:

Plymouth Industrial REIT, Inc.,

a Maryland corporation

 

Dated as of: November 14, 2014

 

 

PURCHASE AND SALE AGREEMENT and escrow instructions

Buyer and Seller hereby enter into this Purchase and Sale Agreement and Escrow
Instructions (this “Agreement”) as of the Effective Date. In consideration of
the mutual covenants set forth herein, Seller agrees to sell, convey, assign and
transfer the Property to Buyer, and Buyer agrees to buy the Property from
Seller, on the terms and conditions set forth in this Agreement.

1.     DEFINED TERMS. The terms listed below shall have the following meanings
throughout this Agreement:

Approvals: All permits, licenses, franchises, certifications, authorizations,
approvals and permits issued by any governmental or quasi-governmental
authorities for the ownership, operation, use and occupancy of the Property or
any part thereof, excluding applications for development approvals that have
been denied. Business Day: Any day that is not a Saturday or Sunday or a legal
holiday in the state in which the Real Property is located. Brokers: NAI Mertz
and Parsons Commercial Group Buyer: Plymouth Industrial REIT, Inc., a Maryland
corporation Buyer’s Address: Plymouth Industrial REIT, Inc.   260 Franklin
Street – 19th Floor   Boston, MA 02109   Attn:  Pendleton White, Jr.  
Email:  pen.white@plymouthrei.com       With copies to:       Brown Rudnick LLP
  One Financial Center   Boston, MA 02111   Attn:  Kevin P. Joyce, Esq.  
Gregory S. Sampson, Esq.   Email:  KJoyce@brownrudnick.com  
           gsampson@brownrudnick.com     Closing: The consummation of the sale
and purchase of the Property, as described in Section 8 below. Closing Date:
December 2, 2014 (the “Scheduled Closing Date”); subject, however, to extension
pursuant to Section 8(d); provided that in no event shall the Closing Date occur
later than December 31, 2014. Contingency Period: The period commencing on the
Effective Date and expiring at 5:00 p.m. (Eastern Time) on November 24, 2014(the
“Scheduled Contingency Expiration Date”), subject, however, to extension
pursuant to Section 4.

1

 

 

Deposit: One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00). Domain
Rights: All rights, control and ownership of the Websites, and all intellectual
property rights and interests relating thereto or arising therefrom. Effective
Date: November 14, 2014 Escrow Holder: Commonwealth Land Title Insurance
Company, a division of Fidelity National Financial Escrow Holder’s Address:
Commonwealth Land Title Insurance Company   265 Franklin Street   Boston, MA
02110   Attn:  Robert J. Capozzi, Esq.   Telephone:  (617) 619-4808  
Email:  Robert.Capozzi@fnf.com     Exhibits: Exhibit A – Legal Description of
the Land   Exhibit B – Documents   Exhibit C – Tenant Estoppel   Exhibit D –
Deed   Exhibit E – Bill of Sale   Exhibit F – Assignment of Leases   Exhibit G –
Assignment of Contracts   Exhibit H – FIRPTA Affidavit   Exhibit I – Audit
Letter   Exhibit J – Seller's Closing Certificate   Exhibit K – Existing
Contracts   Exhibit L – Rent Roll   Exhibit M – Disclosures   Exhibit N –
Rooftop Solar Lease and PPA Modification Terms     Existing Contracts: All
written brokerage (other than the brokerage agreement regarding the sale of the
Property to Buyer), service, maintenance, operating, repair, supply, purchase,
consulting, professional service, advertising and other contracts to which
Seller is a party, relating to the operation or management of the Property (but
excluding the Leases, insurance contracts and any recorded documents evidencing
the Permitted Exceptions).

2

 

 

Improvements: All buildings and other improvements owned by Seller located on or
affixed to the Land, including, without limitation, the existing building
containing approximately 156,643 rentable square feet (the “Building”) and the
existing parking lots, together with all mechanical systems (including without
limitation, all heating, air conditioning and ventilating systems and overhead
doors), electrical equipment, facilities, equipment, conduits, motors,
appliances, boiler pressure systems and equipment, air compressors, air lines,
gas-fixed unit heaters, baseboard heating systems, water heaters and water
coolers, plumbing fixtures, lighting systems (including all fluorescent and
mercury vapor fixtures), transformers, switches, furnaces, bus ducts, controls,
risers, facilities, installations and sprinkling systems to provide fire
protection, security, heat, air conditioning, ventilation, exhaust, electrical
power, light, telephone, storm drainage, gas, plumbing, refrigeration, sewer and
water thereto, all internet exchange facilities, telecommunications networks and
facilities base IP, conduits, fiber optic cables, all cable television fixtures
and antenna, elevators, escalators, incinerators, disposals, rest room fixtures
and other fixtures, equipment, motors and machinery located in or upon the
Building, and other improvements now or hereafter on the Land. Intangible
Property: All intangible property now or on the Closing Date owned by Seller in
connection with the Real Property or the Personal Property including without
limitation all of Seller’s right, title and interest in and to all environmental
reports, soil reports, utility arrangements (except as expressly set forth
herein), warranties, guarantees, indemnities, claims, licenses, applications,
permits, governmental approvals, plans, drawings, specifications, surveys, maps,
books and records, licenses, authorizations, applications, permits and all other
Approvals, Domain Rights, Websites, insurance proceeds and condemnation awards
as provided in this Agreement, Seller’s right, title and interest in all
Approved Contracts relating to the Real Property or the Personal Property, or
any part thereof (but not Seller’s obligations under any Rejected Contracts (as
hereinafter defined)), and all other intangible rights used in connection with
or relating to the Real Property or the Personal Property or any part thereof.  
Land: That certain parcel of land known as 4 East Stow Road, containing
approximately 14.54 acres of land, located in Marlton, New Jersey, more
particularly described in Exhibit A hereto, together with all rights and
interests appurtenant thereto, including, without limitation, any water and
mineral rights, development rights, air rights, easements and all rights of
Seller in and to any strips and gores, alleys, passages or other rights-of-way.
Leases: The leases and/or licenses of space in the Property in effect on the
date hereof as listed on Exhibit L, together with leases of space in the
Property entered into after the date hereof in accordance with the terms of this
Agreement, including the Rooftop Solar Lease, together with all amendments and
guaranties thereof.

3

 

 

Permitted Exceptions: All of the following:  applicable zoning and building
ordinances and land use regulations; the lien of taxes and assessments not due
and payable as of the Closing Date; any matter set forth in, and exclusions from
coverage set forth in, the Owner's Policy of Title Insurance; any exceptions
caused by Buyer, its agents, representatives or employees; the rights of the
tenants, as tenants only, under the Leases; easements, covenants, conditions and
restrictions of record; matters that would be disclosed by an accurate survey
and inspection of the Property; any recorded plat affecting the Property; and
any matters deemed to constitute Permitted Exceptions under Section 5(d) hereof.
Personal Property: Any and all personal property owned by Seller and located on
the Real Property, including but not limited to the Rooftop Solar Facilities.
Property: The Real Property, the Personal Property, the Approved Contracts (as
defined in Section 4), the Leases and the Intangible Property. Purchase Price:
Nine Million Seven Hundred Thousand and 00/100 Dollars ($9,700,000.00) Real
Property: The Land and the Improvements. Rooftop Solar Facilities: The Solar
Facilities, as said term is defined in the Rooftop Solar Lease. Rooftop Solar
Lease: The Amended and Restated Roof-Top Solar Generation Facility Lease
Agreement dated October 26, 2011, as proposed to be modified based on the
general terms outlined in Exhibit N to this Agreement. Seller: CD Realty Stow
Road Associates, LLC, a New Jersey limited liability company Seller’s Address:
102 Centre Blvd., Suite H   Marlton NJ 08053   Attn.: Donald A. Berg   Email:
donald@linnbrook.com       With a copy to:   Arnall Golden Gregory LLP   171
17th Street, NW Suite 2100   Atlanta, GA 30363   Attn.: Steven A. Kaye, Esq.  
Email: Steven.Kaye@agg.com    

4

 

 

Tenant Inducement Costs: All third-party payments, costs and expenses required
to be paid or provided by Seller, as landlord, pursuant to a Lease which is in
the nature of a tenant inducement, including tenant improvement costs, tenant
allowances, building lease buyout costs, landlord's work costs, brokerage
commissions, reimbursement of tenant moving expenses and other out-of-pocket
costs. Title Company: Commonwealth Land Title Insurance Company   265 Franklin
Street   Boston, MA 02110   Attn:  Robert J. Capozzi, Esq.   Telephone:  (617)
619-4808   Email:  Robert.Capozzi@fnf.com     Title Policy: An ALTA extended
coverage Owner’s Policy of Title Insurance in the amount of the Purchase Price,
dated effective as of the date the Deed is recorded and insuring Buyer (or its
nominee or assignee, as permitted herein) as the owner of good and indefeasible
fee simple title to the Real Property, free from all Liens other than Permitted
Exceptions.  As used herein, the term “Title Policy” shall exclude endorsements
Buyer may request or require. Websites: All domain names, web addresses and
websites in which Seller has an interest relating to the Property or any portion
thereof, including, but not limited to, any other name given to the Property.

 

2.     DEPOSIT AND PAYMENT OF PURCHASE PRICE; INDEPENDENT CONSIDERATION. Unless
this Agreement terminates prior to the expiration of the Contingency Period,
upon the expiration of the Contingency Period, Buyer shall deposit the Deposit
with Escrow Holder, at Escrow Holder’s office, by check or by wire transfer,
funds in the amount of the Deposit as a deposit on account of the Purchase
Price. Immediately upon Escrow Holder’s receipt of the Deposit, Escrow Holder
shall place the same in an single interest-bearing account reasonably acceptable
to Buyer, the interest to accrue to Buyer, except if the Deposit is payable to
Seller under Section 11(a) below (any subsequent references herein to the
Deposit shall be deemed to include any interest accrued thereon). The Deposit
(as and when paid to Escrow Holder) shall be held by Escrow Holder in accordance
with this Agreement, and, if applicable, in accordance with Escrow Holder's
standard form of escrow agreement which Buyer and Seller agree to execute in
addition to this Agreement.

If the transactions contemplated hereby close as provided herein, the Deposit
shall be paid to Seller and shall be credited toward the Purchase Price and
Buyer shall pay through escrow to Seller the balance of the Purchase Price, net
of all prorations and other adjustments provided for in this Agreement. The
Purchase Price shall be paid by wire transfer of immediately available federal
funds. If this Agreement is terminated pursuant to the terms hereof or if the
transactions do not close, the Deposit shall be returned to Buyer or delivered
to Seller as otherwise specified in this Agreement.

5

 

 

Notwithstanding anything in this Agreement to the contrary, One Hundred and
No/100 Dollars ($100.00) of the Deposit is delivered to the Escrow Holder for
delivery by the Escrow Holder to Seller as “Independent Contract Consideration”,
and the Deposit is reduced by the amount of the Independent Contract
Consideration so delivered to Seller, which amount has been bargained for and
agreed to as consideration for Seller’s execution and delivery of this
Agreement. At Closing, the Independent Contract Consideration shall not be
applied to the Purchase Price.

If Escrow Holder shall have received notice signed by either party advising of a
claim over entitlement to the Deposit, Escrow Holder shall give notice of same
to the other party, and Escrow Holder shall not disburse the Deposit until it
has received the joint authorization of the parties, except that such joint
authorization shall not be required where this Agreement is terminated by Buyer
during the Contingency Period.

3.     DELIVERY OF MATERIALS FOR REVIEW. On or before the date which is three
(3) days after the Effective Date, Seller shall deliver to Buyer at Buyer’s
address set forth in Section 1 above, the materials listed on Exhibit B
(collectively, the “Documents”) for Buyer's review, to the extent the same are
in Seller's possession. In the alternative, at Seller’s option and within the
foregoing three (3) day period, Seller may make the Documents available to Buyer
on a secure web site, and in such event, Buyer agrees that any item to be
delivered by Seller under this Agreement shall be deemed delivered to the extent
available to Buyer on such secured web site. Seller also shall be permitted to
make its books and records available to Buyer for inspection at Seller’s offices
in satisfaction of the requirements of this Section. Without limitation on the
foregoing, Seller shall make any other documents, files and information
reasonably requested by Buyer concerning the Property and which are in Seller’s
possession or reasonable control available for Buyer’s inspection at Seller’s
general offices or such other location as shall be mutually convenient to the
parties.

4.     CONTINGENCIES. Buyer’s obligation under this Agreement to purchase the
Property and consummate the transactions contemplated hereby is subject to and
conditioned upon, among other things expressly stated in this Agreement, the
satisfaction or waiver by Buyer, in its sole and absolute discretion and in the
manner hereinafter provided, of each of the contingencies (individually, a
“Contingency”, and collectively, the “Contingencies”) set forth in this Section
4 in each case within the Contingency Period.

(a)     Property Review. Before the expiration of the Contingency Period, Seller
shall have given Buyer an opportunity to conduct its due diligence review,
investigation and analysis of the Property (the “Due Diligence Review”)
independently or through agents of Buyer's own choosing, and Buyer shall have
completed and shall be satisfied, in Buyer’s sole and absolute discretion, with
Buyer’s Due Diligence Review, which may include, but shall not necessarily be
limited to, Buyer’s review, investigation and analysis of: (i) all of the
Documents; (ii) the physical condition of the Property; (iii) the adequacy and
availability at reasonable prices of all necessary utilities, including, without
limitation, the services necessary to operate the Improvements for Buyer’s
intended use of the Property; (iv) the adequacy and suitability of applicable
zoning and Approvals; (v) the Leases and the obligations from and to the tenants
thereunder; (vi) market feasibility studies; and (vii) such tests and
inspections of the Property as Buyer may deem necessary or desirable.

6

 

 

(b)     Environmental Audit. Before the expiration of the Contingency Period,
Buyer shall have completed to the satisfaction of Buyer, in its sole and
absolute discretion, and at its sole cost and expense, a Phase I environmental
audit and assessment of the Real Property (the “Environmental Audit”), including
but not limited to the performance of such tests and inspections as Buyer may
deem necessary or desirable, subject to the terms and provisions hereof, in
order to determine the presence or absence of any Hazardous Materials (as
defined in Section 12(i) hereof).

(c)     Board Approval. Before the expiration of the Contingency Period, Buyer
shall have obtained approval for the transaction contemplated by this Agreement
from its Board of Directors (“Board Approval”).

The foregoing Due Diligence Review, Environmental Audit, and Board Approval
Contingencies are solely for Buyer’s benefit and only Buyer may determine such
Contingencies to be satisfied or waived in writing. Buyer shall have the
Contingency Period in which to satisfy or waive such Contingencies by delivering
written notice to Seller with a copy to Escrow Holder. A Contingency shall be
deemed not to have been satisfied or waived by Buyer unless, prior to the
expiration of the Contingency Period, Buyer shall deliver to Seller and Escrow
Holder a written notice to such effect (each such notice being herein referred
to as an “Approval Notice”).

Buyer shall have the right to extend the Contingency Period for a period of up
to ten (10) days by providing Seller with notice on or prior to the Scheduled
Contingency Expiration Date.

If Buyer provides an Approval Notice for each of the Contingencies, then the
Contingencies shall be deemed satisfied or waived and the parties shall, subject
to the satisfaction of all other terms and conditions applicable to the
respective parties’ obligations hereunder, be obligated to proceed to Closing.
If Buyer does not provide an Approval Notice with respect to any or all of the
Contingencies during the Contingency Period, then such Contingency(ies) shall be
deemed not satisfied or waived, and this Agreement shall automatically terminate
and be of no further force and effect at the end of the Contingency Period
without the further action of either party. During the Contingency Period, Buyer
may elect not to purchase the Property for any reason or for no reason
whatsoever, all in Buyer's sole and absolute discretion, by written notice to
Buyer and Escrow Holder delivered before the expiration of the Contingency
Period, time being of the essence. Upon any such termination, Escrow Holder
shall return the Deposit (if any) (less the Independent Contract Consideration)
to Buyer and, except for those provisions of this Agreement which expressly
survive the termination of this Agreement, the parties hereto shall have no
further obligations hereunder.

With respect to the Existing Contracts only, prior to the expiration of the
Contingency Period, Buyer may furnish Seller with a written notice of the
contracts and agreements (the “Approved Contracts”) which Buyer has elected to
assume at the Closing. All Existing Contracts not included in any such notice
shall be excluded from the Property to be conveyed to Buyer, and are herein
respectively referred to as the “Rejected Contracts”, and, if Buyer fails to
deliver such notice, all Existing Contracts shall be deemed Rejected Contracts.
Seller shall at Seller’s sole cost and expense terminate on or before the
Closing Date all Rejected Contracts and shall deliver to Buyer evidence
reasonably satisfactory to Buyer of Seller’s termination on or prior to Closing
of all Rejected Contracts. Notwithstanding anything contained herein to the
contrary, Seller agrees to cause any existing property management agreements and
any leasing listing agreements to be terminated effective as of the Closing Date
and Seller shall be solely responsible for any fees or payments due thereunder.

7

 

 

Notwithstanding the foregoing paragraph, the Amended and Restated Solar Power
Purchase Agreement dated October 26, 2011 (the "PPA"), as proposed to be
modified based on the general terms outlined in Exhibit N to this Agreement, is
hereby deemed to be an Approved Contract, subject to certain changes that Buyer
and Seller may agree to certain additional revisions to the PPA that will be
effective at Closing.

5.     TITLE COMMITMENT; SURVEY; SEARCHES. Buyer’s obligation to purchase the
Property and to consummate the transactions contemplated hereby shall also be
subject to and conditioned upon Buyer’s having approved the condition of title
to the Property and a survey of the Real Property in the manner provided for in
this Section 5.

(a)     Title Commitment. On or before the date which is five (5) days after the
Effective Date, Buyer shall cause the Title Company to deliver a commitment (the
“Title Commitment”) for the Title Policy (as defined in Section 6 hereof),
issued by the Title Company showing Seller as the owner of good and indefeasible
fee simple title to the Real Property, together with legible copies of all
documents (“Exception Documents”) referred to in Schedule B of the Title
Commitment. Buyer shall deliver to Seller a copy of the Title Commitment
together with a copy of all exception documents noted therein.

(b)     Survey. On or before the date which is two (2) days after the Effective
Date, Seller shall deliver Seller’s existing ALTA/ACSM survey of the Real
Property to Buyer, and Seller shall cooperate with Buyer to obtain, at Buyer's
sole cost and expense, an update of Seller’s existing survey from a surveyor
licensed in the State of New Jersey, which shall be certified to Seller, Buyer,
Title Company and Buyer’s lender (if applicable) with a certification in
accordance with the “Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys,” jointly established and adopted by ALTA and NSPS in 2011 and
including items 1, 2, 3, 4, 6(a), 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a),
11(b), 13, 14, 16, 17, 18, 20 and 21 ($1,000,000.00 minimum) of Table A (the
“Survey”). Buyer shall deliver to Seller a copy of the Survey.

(c)     Searches. Buyer may obtain, at its sole cost and expense, current UCC,
tax lien and judgment searches with respect to Seller liens, security interests
and adverse claims affecting the Seller’s interest in the Real Property and/or
the Personal Property (collectively, “Searches”). Buyer shall deliver to Seller
a copy of the Searches, if any are obtained.

(d)     Permitted/Unpermitted Exceptions. Buyer shall have the right, up until
the end of the Contingency Period, to object in writing (“Buyer’s Exception
Notice”) to any title matters that are not Permitted Exceptions which are
disclosed in the Title Commitment, Survey or Searches (herein collectively
called “Liens”). Unless Buyer shall timely object to the Liens, such Liens shall
be deemed to constitute additional Permitted Exceptions. Any exceptions which
are timely objected to by Buyer shall be herein collectively called the “Title
Objections.” If, on or before one (1) Business Days after the end of the
Contingence Period, Seller fails to cause or covenant to Buyer in writing to
remove or endorse over any Title Objections prior to the Closing in a manner
satisfactory to Buyer in its sole and absolute discretion (Seller having no
obligation to agree to cure or correct any such Title Objections), Buyer may
elect, as its sole and exclusive remedy, to either (a) terminate this Agreement
by giving written notice to Seller and Escrow Holder prior to the expiration of
the Contingency Period, or by failing to deliver the Approval

8

 

 

Notice in accordance with Section 4, in either of which event the Deposit shall
be paid to Buyer and, thereafter, the parties shall have no further rights or
obligations hereunder except for those obligations which expressly survive the
termination of this Agreement, or (b) waive such Title Objections, in which
event such Title Objections shall be deemed additional “Permitted Exceptions”
and the Closing shall occur as herein provided without any reduction of or
credit against the Purchase Price. Buyer shall have the right to amend Buyer’s
Exception Notice (“Buyer’s Amended Exception Notice”) to object to any title
matters that are not Permitted Exceptions which are disclosed in any
supplemental updates to the Title Commitment, Survey or Searches delivered to
Buyer after the end of the Contingency Period (which title matters were not
reflected in the Title Commitment or Survey provided to Buyer prior to the end
of the Contingency Period) provided that Buyer objects to the same within two
(2) days after Buyer’s receipt of the applicable updates to the Title
Commitment, Survey or Searches but in no event after Closing. If Seller fails to
take the action requested by Buyer in Buyer’s Amended Exception Notice, Buyer
may elect prior to Closing, as its sole and exclusive remedy, to proceed under
either clause (a) or (b) of the sentence which precedes the immediately
preceding sentence. Notwithstanding anything to the contrary contained in this
Agreement, any Lien which is a financial encumbrance such as a mortgage, deed of
trust, or other debt security, attachment, judgment, lien for delinquent real
estate taxes and delinquent assessments, mechanic’s or materialmen’s lien, which
is outstanding against the Property, or any part thereof, that is revealed or
disclosed by the Title Commitment or any updates thereto and/or the Searches
(herein such matters are referred to as “Financial Encumbrances”) shall in no
event be deemed a Permitted Exception, and Seller hereby covenants to remove or,
at Seller’s election, provide insurance over in the Title Policy, of all
Financial Encumbrances to which it is a party on or before the Closing Date.
Notwithstanding, Seller shall not be required to expend more than a total of
Fifty Thousand Dollars ($50,000) in the aggregate to Financial Encumbrance that
Seller did not consensually grant and that are otherwise unrelated to Seller.

(e)     Approved Title and Survey. The condition of title as approved by Buyer
in accordance with this Section 5 is referred to herein as the “Approved Title”
and the Survey as approved by Buyer in accordance with this Section 5 is
referred to herein as the “Approved Survey”.

6.     DEED. Seller shall convey the Real Property to Buyer by a “bargain and
sale deed with covenants against grantor’s act” substantially in the form of
Exhibit D attached hereto (the “Deed”). Buyer shall be entitled to request that
the Title Company provide such endorsements (or amendments) to the Title Policy
as Buyer may require, provided that (a) such endorsements (or amendments) shall
be at no cost to, and shall impose no additional liability on, Seller except to
the extent expressly agreed to in writing by Seller and (b) Buyer's obligations
under this Agreement shall not be conditioned upon Buyer's ability to obtain
such endorsements. Seller shall deliver to the Title Company reasonable and
customary affidavits and evidence of authority relating to the issuance of the
Title Policy based upon the requirements of Schedule B of the Title Commitment
applicable to Seller, including without limitation a no lien, gap and possession
affidavit in a form reasonably acceptable to the Title Company and Buyer
(collectively, the “Owner’s Affidavit”).

9

 

 

7.     PRORATIONS. The following prorations shall be made between Seller and
Buyer on the Closing Date, computed with income and expenses for the Closing
Date itself being allocated to Buyer:

(a)     Rents Payable Under Leases. The word “Rents” as used herein shall be
deemed to include, without limitation, (i) fixed monthly rents and other fixed
charges payable by the tenants under the Leases, (ii), any amounts payable by
the tenants by reason of provisions of the Leases relating to escalations and
pass-throughs of operating expenses and taxes, and adjustments for increases in
the Consumer Price Index and the like, (iii) any percentage rents payable by the
tenants under the Leases, if any, and (iv) rents or other charges payable by the
tenants under the Leases for services of any kind provided to them (including,
without limitation, making of repairs and improvements, the furnishing of heat,
electricity, gas, water, other utilities and air-conditioning) for which a
separate charge is made.

Seller shall collect and retain all Rents due and payable prior to the Closing
and Buyer shall receive a credit for all such collected Rents allocable to the
period from and after the Closing Date, in each case, to the extent such Rents
are actually received by Seller prior to the Closing Date. Rents collected
subsequent to the Closing Date, net of costs of collection, if any, shall first
be applied to such tenant’s current Rent obligations and then to past due
amounts in the reverse order in which they were due; except that all payments of
reconciled operating expenses payable pursuant to the Lease and relating to the
period preceding the Closing Date shall be paid to Seller. Subject to the
foregoing, any such Rents collected by Buyer shall, to the extent properly
allocable to periods prior to the Closing, be paid, promptly after receipt, to
the Seller and any portion thereof properly allocable to periods from and after
the Closing Date shall be retained by Buyer. The term “costs of collection”
shall mean and include reasonable attorneys’ fees and other reasonable
out-of-pocket costs incurred in collecting any Rents.

Seller shall not be permitted after the Closing Date to institute proceedings
against any tenant to collect any past due Rents for periods prior to the
Closing Date; provided that Buyer agrees for six (6) months after Closing to
bill tenants for such Rents and provided further that in no event shall Buyer be
obligated to terminate a Lease or dispossess a tenant after Closing for failure
to pay such Rents. If any past due Rents are not collected from the tenants
owing such delinquent amounts, Buyer shall not be liable to Seller for any such
amounts.

Any advance or prepaid rental payments or deposits paid by tenants prior to the
Closing Date and applicable to the period of time subsequent to the Closing Date
and any security deposits or other amounts paid by tenants, together with any
interest on both thereof to the extent such interest is due to tenants pursuant
to the terms of the Lease, if any, shall be credited to Buyer on the Closing
Date. Except in the ordinary course of business, Seller shall not apply any
security deposits between the Effective Date and Closing.

No credit shall be given either party for accrued and unpaid Rent or any other
non-current sums due from the tenants until said sums are paid. Except as
otherwise provided in this Section 7, any Tenant Inducements Costs payable to
tenants under Leases shall either (a) be paid in full by Seller at or prior to
Closing or (b) be credited to Buyer at Closing.

10

 

 

(b)     Rent Adjustments. Pending final adjustments and prorations, as provided
in Section 7(a) above, to the extent that any additional rent, adjustment rent
or escalation payments, if any, including, without limitation, estimated
payments for Taxes (as defined below), insurance, utilities (to the extent not
paid directly by tenants), common area maintenance and other operating costs and
expenses (collectively, “Operating Costs”) in connection with the ownership,
operation, maintenance and management of the Real Property, are paid by tenants
to the landlord under the Leases based on an estimated payment basis (monthly,
quarterly, or otherwise) for which a future reconciliation of actual Operating
Costs to estimated payments is required to be performed at the end of a
reconciliation period, Buyer and Seller shall make an adjustment at Closing for
the applicable reconciliation period (or periods, if the Leases do not have a
common reconciliation period) based on a comparison of the actual Operating
Costs to the estimated payments at and as of Closing. If, as of Closing, Seller
has received additional rent, adjustment rent or escalation payments in excess
of the amount that tenants will be required to pay, based on the actual
Operating Costs as of Closing, Buyer shall receive a credit in the amount of
such excess. If, as of Closing and for a period of six (6) months after Closing,
Seller has received additional rent, adjustment rent or escalation payments that
are less than the amount that tenants would be required to pay based on the
actual Operating Costs as of Closing, Seller shall be permitted to directly
invoice and request payment from the tenant for such amounts. Operating Costs
that are not payable by tenants either directly or reimbursable under the Leases
shall be prorated between Seller and Buyer and shall be reasonably estimated by
the parties if final bills are not available.

(c)     Taxes and Assessments. Real estate taxes and special assessments, if
any, assessed against the Property (“Taxes”) for the tax year in which the
Closing occurs (the “Closing Tax Year”) shall be prorated as of the Closing
Date, as follows: Buyer shall receive a credit for Taxes not paid for the
Closing Tax Year prorated based on the number of days of Seller's ownership of
the Property in the Closing Tax Year through the day immediately preceding the
Closing Date, all as (but only to the extent that) Seller has not yet paid the
relevant bill therefor; and Seller shall receive a credit for Taxes paid by or
on behalf of Seller in the Closing Tax Year to the relevant taxing authority
prior to Closing, prorated based on the period of Buyer's ownership of the
Property in the Closing Tax Year. If bills for Taxes payable in the Closing Tax
Year are unavailable on the Closing Date, the taxes will be pro-rated based upon
105% of the tax applicable for the previous tax period. Subject to
reconciliation as provided in Section 7(b) above, below, Seller shall retain all
amounts paid or payable by tenants under the Leases on account of Taxes for the
period prior to Closing, and Buyer shall be entitled to amounts paid by tenants
under the Leases on account of Taxes for the period after Closing.

(d)     Utilities. Charges attributable to the Property for utilities and fuel,
including, without limitation, steam, water, electricity, gas and oil, except to
the extent paid directly by the tenants, shall be prorated as of the Closing
Date. Reconciliation of any utility charge not ascertained as of the Closing
shall be completed as provided below in this Section.

(e)     Seller's Prepayment Penalties. At Closing, Buyer will pay to or as
directed by Seller fifty percent (50%), up to a maximum limit of Fifty Thousand
Dollars ($50,000), of Seller's prepayment fee or penalty associated with the
payment of the loan secured by the mortgage on the Property as of the Effective
Date. Seller shall provide Buyer with reasonable evidence of the final amount of
the prepayment fee or penalty charged to Seller.

11

 

 

(f)     Other Prorations. Charges payable under the Approved Contracts assigned
to Buyer pursuant to this Agreement shall be prorated as of the Closing Date.
Buyer shall also receive a credit equal to any past due payments (including
interest or penalties due) from Seller to any of the other parties to the
Approved Contracts, prorated as of the Closing Date.

     Seller and Buyer agree that (1) none of the insurance policies relating to
the Property will be assigned to Buyer (and Seller shall pay any cancellation
fees resulting from the termination of such policies), and (2) no employees of
Seller performing services at the Property shall be employed by Buyer.
Accordingly, there will be no prorations for insurance premiums or payroll, and
Seller shall be liable for all premiums and payroll expenses in connection with
the foregoing.

If Seller has made any deposit with any utility company or local authority in
connection with services to be provided to the Property, such deposits shall, if
Buyer so requests and if assignable, be assigned to Buyer at the Closing and
Seller shall receive a credit equal to the amounts so assigned. Seller shall
cooperate with Buyer to transfer all utility services to Buyer at Closing.

In no event shall any costs of the operation or maintenance of the Property
applicable to the period prior to the Closing be borne by Buyer.

Buyer shall be responsible for all Tenant Inducement Costs for or related to all
new Leases (i.e., including, without limitation, any amendment to an existing
Lease) signed after the Effective Date with Buyer's prior written consent
pursuant, subject to Section 14(c). Seller shall have no responsibility,
whatsoever, with respect to any Tenant Inducement Costs for which Buyer is
expressly responsible under this paragraph (and to the extent Seller has paid,
or is otherwise responsible for, any such Tenant Inducement Costs described in
this paragraph at any time following the Effective Date of this Agreement and
prior to Closing, Seller shall receive a proration credit therefor at Closing).

The prorations and credits provided for in this Section 7 shall be made on the
basis of a written statement prepared by Escrow Holder and approved by both
parties. At least three (3) Business Days prior to the Closing Date, Escrow
Holder, using information provided by Seller, shall provide Buyer with a
preliminary proration and closing statement, together with backup documentation
and substantiating the prorations provided for and the calculations performed,
in order that Buyer may verify Seller’s methods and calculations. In the event
any prorations made pursuant hereto shall prove incorrect for any reason
whatsoever, or if any amount required to be prorated hereunder is not capable of
determination as of the Closing Date, either party shall be entitled to an
adjustment to implement or correct the same provided that it makes written
demand on the other within six (6) months after the Closing Date. The provisions
of this Section 7 shall survive the Closing.

12

 

 

8.     CLOSING.

(a)     Closing Requirements. The consummation of the sale and purchase of the
Property (the “Closing”) shall be effected through a closing escrow which shall
be established by Seller and Buyer with the Escrow Holder utilizing a so-called
“New York Style Closing” (i.e., meaning a Closing which has, on the Closing
Date, the concurrent delivery to the Escrow Holder of the documents of title,
transfer of interests, delivery of the Title Policy or “marked-up” title
commitment as described herein and the payment to Seller of the Purchase Price).
Seller shall provide any customary, mutually acceptable affidavits or
undertakings to the Title Company necessary for the aforedescribed “New York
Style” type of Closing to occur. All documents to be delivered at the Closing
and all payments to be made shall be delivered on or before 12:00 noon Eastern
Time on the Closing Date as provided herein. Wired transmission of the Purchase
Price must be received by Title Company prior to 12:00 noon Eastern Time on the
Closing Date. Wired transmission of the net Purchase Price to Seller and its
mortgagee must be initiated by Title Company prior to 3:00 PM Eastern Time on
the Closing Date.

(b)     Additional Conditions to Closing. It is a condition to Buyer’s
obligation to proceed to Closing and to consummate the transactions contemplated
hereby, that, as of the Closing Date, (i) all of the Seller’s representations
and warranties hereunder shall be true and correct in all material respects and
Seller’s Closing Certificate delivered pursuant to Section 9 hereof shall not
disclose any material qualifications or material changes in Seller’s
representations and warranties set forth in Section 12 hereof; (ii) Seller shall
have performed in all material respects all of its covenants hereunder, which
conclusively shall be deemed to have occurred unless Buyer shall have delivered
a written notice of default to Seller; (iii) this Agreement shall not have
terminated during the Contingency Period; (iv) the Title Company shall have
unconditionally committed during the Contingency Period to issue the Title
Policy together with such endorsements as required by Buyer in form and
substance satisfactory to Buyer, in its sole discretion; (v) Seller shall have
delivered estoppel certificates substantially in the form attached hereto as
Exhibit C, or in the form required by each Lease (the “Tenant Estoppel”),
executed by each tenant under each of the Leases with respect to the status of
such Lease, rent payments, tenant improvements, lease defaults and other matters
relating to such Lease, and disclosing no defaults, disputes or other matters
objectionable to Buyer in its sole and absolute discretion; and (vi) Seller
shall have delivered all other documents and other deliveries listed in Section
9 hereof. If any condition to Buyer’s obligations hereunder is not fulfilled,
including any condition expressly set forth in this Agreement but not set forth
in this Section 8(b), then Buyer shall have the right to terminate this
Agreement by written notice to Seller delivered on or before the Closing Date,
in which event the Deposit less the Independent Contract Consideration shall be
returned to Buyer, all obligations of the parties hereto shall thereupon cease
(except for those which survive the early termination of this Agreement as
expressly provided herein) and this Agreement shall thereafter be of no further
force and effect, unless such failure of condition constitutes a default on the
part of Seller under any other provision of this Agreement, in which case the
terms of Section 11(b) shall also apply.

13

 

 

(c)     Seller’s Conditions to Closing. It is a condition to Seller’s obligation
to proceed to Closing and to consummate the transactions contemplated hereby,
that, as of the Closing Date, (i) all of the Buyer’s representations and
warranties hereunder shall be true and correct in all material respects; (ii)
Buyer shall have performed in all material respects all of its covenants
hereunder, which conclusively shall be deemed to have occurred unless Seller
shall have delivered a written notice of default to Buyer; (iii) this Agreement
shall not have terminated during the Contingency Period; and (iv) Buyer shall
have delivered all other documents and other deliveries required of it under
Section 9 hereof. If any condition to Seller’s obligations set forth in this
Section 8(c) hereunder or elsewhere is not fulfilled, including any condition
not set forth in this Section 8(c), then Seller shall have the right to
terminate this Agreement by written notice to Buyer, in which event all
obligations of the parties hereto shall thereupon cease (except for those which
survive the early termination of this Agreement as expressly set forth herein)
and this Agreement shall thereafter be of no further force and effect, and
Seller shall be entitled to the Deposit in accordance with Section 11(a) of this
Agreement.

(d)     Closing Extension Right. In the event that (i) Seller has not received
the Tenant Estoppels on or before the Scheduled Closing Date; (ii) Seller has
not received a payoff letter from its lender; or (iii) the New Jersey Division
of Taxation has failed to issue the required notice under the Bulk Sale Law,
Buyer or Seller shall have the right to extend the Closing Date by a period of
up to fifteen (15) days by giving written notice to the other party of such
election on or before 5:00 p.m. (Eastern) on the date that is two (2) Business
Days prior to the Scheduled Closing Date. Notwithstanding, in no event shall the
Closing be extended beyond December 31, 2014.

9.     ESCROW.

(a)     Seller’s Closing Deliveries. On or prior to the Closing Date, Seller
shall deliver to Escrow Holder the following documents and materials, all of
which shall be in such form and substance as required hereunder:

(i)     Deed; Transfer Declarations. The Deed, duly executed, acknowledged and
in recordable form, accompanied by all necessary transfer tax declarations of
Seller as may be required under applicable law in order to permit the recording
of the Deed.

(ii)     Bill of Sale. A duly executed and acknowledged bill of sale for the
Personal Property and Intangible Property, conveying to Buyer all of the
Personal Property and Intangible Property in the form of Exhibit E attached
hereto (the “Bill of Sale”).

(iii)     Assignment of Leases. Two (2) originals of an assignment of the Leases
and all guaranties thereof, duly executed and acknowledged by Seller in the form
of Exhibit F attached hereto (the “Assignment of Leases”).

14

 

 

(iv)     Assignment of Contracts. Two (2) originals of an assignment of the
Approved Contracts, duly executed and acknowledged by Seller and to the extent
required under the terms of any Approved Contract, consented to by the other
party to such Contract in the form of Exhibit G attached hereto (the “Assignment
of Contracts”).

(v)     Title Clearance Documents. An Owner’s Affidavit and a “gap” undertaking
duly executed by Seller in a form reasonably acceptable to Seller and the Title
Company.

(vi)     FIRPTA Affidavit. A non-foreign certification, duly executed by Seller
under penalty of perjury, certifying that Seller is not a “foreign person”,
pursuant to Section 1445 (as may be amended) of the Internal Revenue Code of
1986, as amended in the form of Exhibit H attached hereto (“Section 1445”) (the
“FIRPTA Affidavit”). If Seller shall fail or be unable to deliver the same, then
Buyer shall have the right to withhold such portion of the Purchase Price as may
be necessary, in the reasonable opinion of Buyer and its counsel, to comply with
Section 1445 and applicable law.

(vii)     Authority Documents. Such other documents as the Title Company may
reasonably require including evidence confirming the due authorization,
execution and delivery of this Agreement and the other documents to be executed
in connection herewith by Seller.

(viii)     Seller’s Closing Certificate. A certificate duly executed by Seller
in the form of Exhibit J attached hereto (the “Seller’s Closing Certificate”).

(ix)     Intentionally deleted.

(x)     Other Documents. Such other documents as may reasonably be required to
be delivered by Seller pursuant to the terms of this Agreement, duly executed
and acknowledged by Seller (as applicable).

On or prior to the Closing Date, Seller shall deliver to Buyer the following
documents and materials, all of which shall be in form and substance reasonably
acceptable to Buyer:

(1)     Documents. Originals of all Documents to the extent in Seller's
possession or control, if not already delivered, or copies of same to the extent
originals do not exist and all books and records (to the extent in electronic
format, utilizing licensed software not prohibiting assignment or delivery of
same) reasonably required in connection with the maintenance and operation of
the Property.

(2)     Keys; Manuals. Keys to all entrance doors in the Improvements, properly
tagged for identification, and, to the extent in Seller's possession or control,
all operating manuals relating to operation of the equipment and systems which
are part of the Property.

15

 

 

(3)     Letters of Credit. With respect to any security deposits under Leases
which are in the form of letters of credit, such letters of credit (including
all amendments) together with a duly executed assignment of such letters of
credit, in form required by the issuer of such letters of credit, which cites
Buyer as the beneficiary thereof, along with the fees, if any, required to
transfer such letters of credit to Buyer.

(4)     Notices to Tenants. Notice to each of the tenants and any guarantors
under the Leases, notifying them of the sale of the Property and directing them
to pay all future rent as Buyer may direct.

(5)     Notices to Parties Under Approved Contracts. Notices to each of the
parties (other than Seller) under the Approved Contracts, notifying them of the
sale of the Property and directing them to address all matters relating to the
Approved Contracts as Buyer may direct.

(6)     Closing Statement. A duplicate counterpart of a closing statement (the
“Closing Statement”) prepared by Escrow Holder, and signed by Seller, setting
forth all prorations and credits required hereunder, signed by Seller.

(b)     Buyer’s Deliveries at Closing. On or before the Closing Date, Buyer
shall deliver to Escrow Holder the Purchase Price for the Property as provided
in Section 2. On or prior to the Closing Date, Buyer shall deliver to Escrow
Holder two (2) duly executed counterparts of the Assignment of Leases,
Assignment of Contracts and the Closing Statement, such other documents as the
Title Company may reasonably require including evidence confirming the due
authorization, execution and delivery of this Agreement, and the other documents
as may be reasonably required to be delivered by Buyer pursuant to the terms of
this Agreement, duly executed and acknowledged by Buyer (as applicable).

(c)     Closing Instructions. This Agreement shall constitute both an agreement
between Buyer and Seller and escrow instructions for Escrow Holder. If Escrow
Holder requires separate or additional escrow instructions which it reasonably
deems necessary for its protection, Seller and Buyer hereby agree promptly upon
request by Escrow Holder to execute and deliver to Escrow Holder such mutually
acceptable, separate or additional standard escrow instructions of Escrow Holder
(the “Additional Instructions”). Further, each party reserves the right to
deliver additional instructions to Escrow Holder. In the event of any conflict
or inconsistency between this Agreement and the Additional Instructions, this
Agreement shall prevail and govern, and the Additional Instructions shall so
provide. The Additional Instructions shall not modify or amend the provisions of
this Agreement or impose any additional obligations upon either Seller or Buyer,
unless otherwise agreed to in writing by Seller and Buyer.

(d)     Procedures Upon Failure of Condition. Except as otherwise expressly
provided herein, if any of the conditions set forth in this Agreement is not
timely satisfied or waived for a reason other than the default of Buyer or
Seller in the performance of their respective obligations under this Agreement:

16

 

 

(i)     This Agreement, the escrow and the respective rights and obligations of
Seller and Buyer hereunder shall terminate, subject to the survival of such
obligations hereunder as survive such termination;

(ii)     Escrow Holder shall promptly return to Buyer all funds of Buyer in its
possession, including the Deposit, and to Seller and Buyer all documents
deposited by them respectively, which are then held by Escrow Holder; and

(iii)     Any title charges shall be shared equally buy Buyer and Seller.

(e)     Actions of Escrow Holder. On the Closing Date, provided Buyer and Seller
have satisfied (or waived in writing) the conditions set forth in this
Agreement, Escrow Holder shall take the following actions:

(i)     Record the Deed in the Recording Location;

(ii)     Deliver to Buyer the closing documents required to be delivered to
Buyer under this Agreement and any supplemental instructions provided by Buyer;

(iii)     Deliver to Seller in cash or current funds, all sums due Seller
pursuant to this Agreement as indicated on the Closing Statement and any
documents required to be delivered to Seller under this Agreement and any
supplemental instructions provided by Seller;

(iv)     Cause the Title Company to issue and deliver the Title Policy to Buyer;
and

(v)     Deliver to Seller and Buyer the Closing Statement which has been
certified by Escrow Holder to be true and correct.

10.     CLOSING COSTS; PROPERTY COSTS. Seller shall pay: (a) ½ of the escrow
fees and other charges owing to Escrow Holder; (b) ½ of the transfer taxes
payable in connection with the transfer of the Property to Buyer and the
recording of the Deed; and (c) all of the Seller’s legal fees and expenses and
the cost of all performances by Seller of its obligations hereunder.

Buyer shall pay: (a) for all title charges and premiums incurred for the Title
Policy, including all endorsements to the Title Policy requested by Buyer; (b) ½
of the escrow fees and other charges owing to Escrow Holder; (c) ½ of the
transfer taxes payable in connection with the transfer of the Property to Buyer
and the recording of the Deed; (c) the cost of updating the Survey; and (d) all
of Buyer’s legal fees and expenses and the cost of all performances by Buyer of
its obligations hereunder (including costs associated with its Due Diligence
Review except as otherwise provided herein).

 

All other closing costs shall be allocated between Buyer and Seller in
accordance with local custom.

17

 

 

11.     REMEDIES.

(a)     LIQUIDATED DAMAGES ON BUYER’S DEFAULT. BUYER AND SELLER HEREBY
ACKNOWLEDGE AND AGREE THAT, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A
BUYER DEFAULT (ALL OF THE CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN
SATISFIED OR WAIVED AS PERMITTED HEREIN), SELLER WILL SUFFER DAMAGES IN AN
AMOUNT WHICH WILL, DUE TO THE SPECIAL NATURE OF THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT AND THE SPECIAL NATURE OF THE NEGOTIATIONS WHICH PRECEDED THIS
AGREEMENT, BE IMPRACTICAL OR EXTREMELY DIFFICULT TO ASCERTAIN. IN ADDITION,
BUYER WISHES TO HAVE A LIMITATION PLACED UPON THE POTENTIAL LIABILITY OF BUYER
TO SELLER IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A BUYER DEFAULT, AND
WISHES TO INDUCE SELLER TO WAIVE OTHER REMEDIES WHICH SELLER MAY HAVE IN THE
EVENT OF SUCH A BUYER DEFAULT. BUYER AND SELLER, AFTER DUE NEGOTIATION, HEREBY
ACKNOWLEDGE AND AGREE THAT THE AMOUNT OF THE DEPOSIT REPRESENTS A REASONABLE
ESTIMATE OF THE DAMAGES WHICH SELLER WILL SUSTAIN IN THE EVENT OF SUCH BUYER
DEFAULT. BUYER AND SELLER HEREBY AGREE THAT SELLER MAY, IN THE EVENT THE CLOSING
FAILS TO OCCUR DUE TO A BUYER DEFAULT (ALL OF THE CONDITIONS TO BUYER’S
OBLIGATIONS TO CLOSE HAVING BEEN SATISFIED OR WAIVED), AS ITS SOLE AND EXCLUSIVE
REMEDY TERMINATE THIS AGREEMENT AND CANCEL THE ESCROW BY WRITTEN NOTICE TO BUYER
AND ESCROW HOLDER, WHEREUPON ESCROW HOLDER SHALL DELIVER THE DEPOSIT TO SELLER
AND SELLER SHALL RECEIVE THE DEPOSIT AS LIQUIDATED DAMAGES FOR SUCH DEFAULT AND
SELLER WAIVES ALL OTHER REMEDIES. SUCH RETENTION OF THE DEPOSIT BY SELLER IS
INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER AND SHALL NOT BE DEEMED TO
CONSTITUTE A FORFEITURE OR PENALTY. FOLLOWING TERMINATION OF THIS AGREEMENT,
CANCELLATION OF THE ESCROW AND THE DELIVERY TO AND RETENTION OF THE DEPOSIT BY
SELLER AS LIQUIDATED DAMAGES PURSUANT TO THIS SECTION 11(a), ALL OF THE RIGHTS
AND OBLIGATIONS OF BUYER AND SELLER UNDER THIS AGREEMENT SHALL BE TERMINATED
SUBJECT TO SURVIVAL OF SUCH OBLIGATIONS HEREUNDER AS SURVIVE SUCH TERMINATION.

     Notwithstanding the foregoing, if subsequent to Closing Buyer shall fail to
comply with its obligations contained herein which survive Closing, Seller, in
addition to any rights and remedies provided herein, shall be entitled to any
and all remedies available at law or in equity. Additionally, the limitations of
this Section 11(a) shall not apply to any of Buyer’s indemnities under this
Agreement, for which Seller shall be entitled to all remedies at law and in
equity.

18

 

 

(b)     Buyer’s Remedies. In the event of a default by Seller under this
Agreement, which continues for a period of five (5) Business Days after Seller's
receipt of written notice thereof, Buyer may, at its option, as its sole and
exclusive remedy, (i) terminate this Agreement in which case neither Seller nor
Buyer shall have any further rights or obligations hereunder (except that Buyer
shall remain obligated pursuant to the provisions hereof which survive
termination) and the Deposit shall be immediately returned to Buyer; and, if all
of the conditions to Seller’s obligations to close have been satisfied or waived
as permitted herein, and provided that Buyer is not in default hereunder, Buyer
shall be entitled to reimbursement from Seller for all of Buyer’s out-of-pocket
third party costs and expenses incurred in connection with this Agreement and
Due Diligence Review, subject to a cap of Thirty-Five Thousand Dollars
($35,000.00), or (ii) specifically enforce the terms and conditions of this
Agreement; provided that such specific performance remedy shall be available to
Buyer only upon (i) Buyer's full satisfaction of each of Buyer's obligations
under this Agreement, including Buyer's obligation to deliver the Deposit to the
Title Company and delivering sufficient proof to the Title Company and Seller
that Buyer is ready, willing and able to close this transaction, and (ii) Buyer
commences its action of specific performance against Seller within thirty (30)
days after the Closing Date. The option selected by Buyer from the preceding
remedies shall be Buyer's sole and exclusive remedy, and in no event shall Buyer
be entitled to damages, including punitive damages, consequential damages,
incidental damages, and any and all other manner of damages, whether founded in
law or in equity.

(c)     Aggregate Liability. Without limiting Buyer's specific performance
remedy under Section 11(b), Seller's aggregate liability to Buyer under this
Agreement after the Closing as a result of a breach of any representation or
warranty or any other covenant or indemnity made by Seller shall in no event
collectively exceed One Hundred Seventy Five Thousand and 00/100 Dollars
($175,000.00), in the aggregate (the "Claim Cap"). During the Survival Period,
Seller shall maintain a net worth equal to the Claim Cap. For purposes of this
Section 11(c), the Survival Period shall be deemed extended to include any
period during which a claim is pursued, provided that such claim is brought
before the otherwise applicable expiration date of the Survival Period.
Notwithstanding the foregoing, the limitation of Seller’s liability set forth in
this Section 11(c) shall not apply to any liabilities or obligations of Seller
under Sections 7, 10, 21 and 28, or any Seller liability for claims brought
under applicable law based on fraud or intentional misrepresentation.

(d)     Limitation on Seller’s Liability. In addition to the limitation set
forth in Section 16 below, in the event that Buyer has knowledge, through its
Due Diligence Review or otherwise, that any of the representations or warranties
made by Seller under this Agreement were not true or correct when made or that
Seller has breached a covenant hereunder, and if Buyer nevertheless closes the
transaction contemplated by this Agreement, then Buyer shall be deemed to have
waived any such representation and warranty or covenant breach (as applicable)
and shall have no further claim against Seller with respect thereto. Buyer
expressly agrees that the obligations and liabilities of Seller under this
Agreement and any document referenced herein shall not constitute personal
obligations of the officers, directors, employees, agents, trustees, partners,
members, representatives, stockholders or other principals and representatives
of Seller; and therefore, notwithstanding anything to the contrary, Seller's
liability, if any, arising in connection with this Agreement or with the
Property shall be limited to Seller's interest in the Property for the recovery
of any judgment against Seller, and Seller shall not be personally liable for
any such judgment or deficiency after execution thereon. The limitations of
liability contained in this paragraph shall apply equally and inure to the
benefit of Seller's present and future officers, directors, trustees,
shareholders, agents and employees, and their respective heirs, successors and
assigns.

19

 

 

12.     SELLER’S REPRESENTATIONS AND WARRANTIES. As a material inducement to the
execution and delivery of this Agreement by Buyer and the performance by Buyer
of its duties and obligations hereunder, Seller does hereby acknowledge,
warrant, represent and agree to and with Buyer that as of the Effective Date and
as of the Closing Date:

(a)     Delivery of Written Materials. Seller has not knowingly made to Buyer
any misstatement of any material fact relating to the Property, or this
Agreement, nor knowingly failed to deliver to Buyer any written materials in
Seller’s possession which Seller is required to deliver hereunder.

(b)     Compliance With Laws. Except as disclosed on Exhibit M, Seller has
received no written notice of, and to Seller’s knowledge there are no violations
of, any legal requirement affecting the Property which have not been entirely
corrected.

(c)     Litigation. Except as disclosed on Exhibit M, Seller has not received
written notice of any pending or to Seller’s knowledge threatened litigation or
governmental proceeding affecting Seller, or the Property, which relates to the
Property, the validity or enforceability of this Agreement or any instrument or
document to be delivered by Seller in connection with the transactions
contemplated hereby.

(d)     Existing Contracts. Attached as Exhibit K is a true, correct and
complete schedule of all Existing Contracts. Seller has not received any
currently effective notice in writing of any uncured material default under any
of such Existing Contracts and, to Seller’s knowledge, Seller is not in default
under any such Existing Contracts. Seller is not a party to, and, to Seller's
knowledge, the Property is not subject to, any contract or agreement of any kind
whatsoever, written or oral, with respect to the Property that would be binding
upon the Property or Buyer after Closing, other than the Permitted Exceptions,
the Leases, and the Approved Contracts.

(e)     Proceedings. Except as disclosed on Exhibit M, there is no pending, or
to Seller's knowledge, threatened litigation or other proceeding against Seller
related to the Property, or which may affect Seller's ability to convey the
Property (including without limitation any condemnation action).

(f)     Due Authorization. Seller is a limited liability company organized under
the laws of the State of New Jersey and is, or as of the Closing Date will be,
validly existing and in good standing under said laws. Seller has, or as of the
Closing Date will have, full power to execute, deliver and carry out the terms
and provisions of this Agreement and each of the other agreements, instruments
and documents herein required to be made or delivered by Seller pursuant hereto,
and has taken, or as of Closing will have taken, all necessary action in
connection with the execution, delivery and performance of this Agreement and
such other agreements, instruments and documents. The individuals executing this
Agreement and all other agreements, instruments and documents herein required to
be made or delivered by Seller pursuant hereto on behalf of Seller are and shall
be duly authorized to sign the same on Seller’s behalf and to bind Seller
thereto.

20

 

 

(g)     Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made or delivered by
Seller pursuant hereto have been, or on the Closing Date will have been,
executed by Seller and when so executed, to the knowledge of Seller, are and
shall be legal, valid, and binding obligations of Seller enforceable against
Seller in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting the rights of creditors generally and, as to enforceability, the
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(h)     No Conflict. To the knowledge of Seller, The execution and delivery of,
and consummation of the transactions contemplated by, this Agreement by Seller
are not prohibited by, and will not conflict with, constitute grounds for
termination of, or result in the breach of any agreement or instrument to which
Seller is now a party or by which it or the Property is bound, or, any order,
rule or regulation of any court or other governmental agency or official.

(i)     Environmental Matters. To Seller's knowledge and except as may be
disclosed in the Documents none of the Property, including subsurface soil and
groundwater, contains any Hazardous Materials. As used in this Agreement,
“Hazardous Materials” shall mean any asbestos, flammable substances, explosives,
radioactive materials, mold, PCB laden oil, hazardous waste, pollutants,
contaminates, toxic substances, pollution or related materials specified as such
in, or regulated under any federal, state or local laws, ordinances, rules,
regulations or policies governing use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of such materials but
excluding office supplies, cleaning materials, personal grooming items or other
items that are sold for consumer or commercial use and typically used in other
similar buildings or space.

(j)     Leases. There are no other leases, licenses, subleases, occupancy
agreements or other agreements for the use, possession or occupancy of any
portions of the Real Property, other than those listed on Exhibit L attached to
this Agreement. Exhibit L contains a true, correct and complete list of all
currently existing Leases at the Property to which Seller is a party; full, true
and complete copies of all Leases and all amendments and guarantees relating
thereto have heretofore been delivered to Buyer, or will be made available to
Buyer as part of the Documents. To Seller's knowledge, each Lease is in full
force and effect, and except as shown on Exhibit L, to Seller's knowledge, no
rent or other amounts payable under the Leases is more than one (1) month in
arrears or has been paid more than one (1) month in advance. Exhibit L sets
forth a true and correct listing of all security deposits (indicating cash or
letter of credit) or prepaid rentals made or paid by the tenants under the
Leases. Except as shown in Exhibit L, Seller has not delivered any written
notices of tenant default to any tenants under Leases which remain uncured, nor
has Seller received any written notices of a landlord default from any tenants
under Leases which remain uncured. None of Seller's interest in any Lease or of
Seller's right to receive the rentals payable by the tenant thereunder has been
assigned, conveyed, pledged or in any manner encumbered by Seller, except in
connection with any existing financing encumbering the Property, which is to be
repaid by Seller and released as of the Closing. Except as described on Exhibit
L, no tenant has given written notice to Seller of any default or offsets,
claims or defenses available to it. The only Tenant Inducement Costs in the
nature of tenant improvement costs for space currently being leased under any
Leases in effect as of the date hereof (whether in the form of direct payments
therefor required of Seller or in the form of tenant improvement allowances
payable by Seller) or for leasing commissions for leased premises currently
being leased under any such Leases, in any such case which may hereafter be
payable under or with respect to the Leases (and excluding, in any event any
such Tenant Inducement Costs which may arise in connection with expansions or
lease renewals/extensions hereafter occurring under or with respect to any such
Leases) are identified in the Leases.

21

 

 

(k)     Bankruptcy Matters. Seller has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.

(l)     Approvals. Seller has heretofore delivered to Buyer, or will make
available to Buyer as part of the Documents, true, full and complete copies, in
all material respects, of all currently existing Approvals to the extent in
Seller’s possession. Seller has not received any currently effective notice in
writing of any uncured material breach or default under any of the Approvals.

(m)     OFAC. Seller is not, nor will it become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.

As used herein, phrases such as “to Seller’s knowledge” or like phrases mean the
actual present and conscious awareness of Donald Berg and Craig Frater, without
imputing or imposing any duty of inquiry or investigation; provided that so
qualifying Seller’s knowledge shall in no event give rise to any personal
liability on the part of Donald Berg or Craig Frater, or any other partner,
member, officer or employee of Seller, on account of any breach of any
representation or warranty made by Seller herein. Said terms do not include
constructive knowledge, imputed knowledge, or knowledge Seller or such persons
do not have but could have obtained through further investigation or inquiry. No
broker, agent, or party other than Seller is authorized to make any
representation or warranty for or on behalf of Seller.

Prior to Closing, Seller shall be permitted to update any representation or
warranty made by Seller herein by disclosing to Buyer information obtained by
Seller subsequent to the Effective Date, and such representation or warranty
shall be deemed to be revised to reflect same, and the occurrence of such update
shall not constitute a default by Seller hereunder. Notwithstanding, in the
event that Seller's disclosure materially affects the representations or
warranties provided in this Section 12, Buyer shall have the option to terminate
this Agreement in which case neither Seller nor Buyer shall have any further
rights or obligations hereunder and the Deposit shall be immediately returned to
Buyer.

13.     BUYER’S REPRESENTATIONS AND WARRANTIES. As a material inducement to the
execution and delivery of this Agreement by Seller and the performance by Seller
of its duties and obligations hereunder, Buyer does hereby acknowledge, warrant,
represent and agree to and with Seller that as of the Effective Date and as of
the Closing Date:

22

 

 

(a)     Due Authorization. Buyer is a corporation organized, validly existing
and in good standing under the laws of the State of Maryland. Buyer has or will
have full power to execute, deliver and carry out the terms and provisions of
this Agreement and each of the other agreements, instruments and documents
herein required to be made or delivered by Buyer pursuant hereto, and, subject
to Section 4(d) above, has or will have taken all necessary action to authorize
the execution, delivery and performance of this Agreement and such other
agreements, instruments and documents. The individuals executing this Agreement
and all other agreements, instruments and documents herein required to be made
or delivered by Buyer pursuant hereto on behalf of Buyer are or will be duly
authorized to sign the same on Buyer’s behalf and to bind Buyer thereto.

(b)     Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made or delivered by
Buyer pursuant hereto have been, or on the Closing Date will have been, executed
by Buyer or on behalf of Buyer, and when so executed, are and shall be legal,
valid, and binding obligations of Buyer enforceable against Buyer in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(c)     No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by, this Agreement by Buyer are not prohibited by, and
will not conflict with, constitute grounds for termination of, or result in the
breach of any agreement or instrument to which Buyer is now a party or by which
it is bound, or any order, rule or regulation of any court or other governmental
agency or official, which prohibition or conflict would have an adverse effect
on Buyer’s ability to perform its obligations under this Agreement or the
documents to be executed by Buyer in connection with this Agreement.

(d)     OFAC. Buyer is not, nor will it become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.

(e)     AS-IS. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR THE
DOCUMENTS EXECUTED BY SELLER AT CLOSING, SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES, AND BUYER HEREBY ACKNOWLEDGES THAT NO REPRESENTATIONS HAVE BEEN
MADE. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR THE DOCUMENTS
EXECUTED BY SELLER AT CLOSING, SELLER SPECIFICALLY DISCLAIMS, AND NEITHER IT NOR
ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER
TO BUYER AND NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER
EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY BUYER WITH RESPECT TO
THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR, CONDITION, DESIGN OR

23

 

 

MARKETABILITY OF THE PROPERTY, OR ANY PORTION THEREOF, INCLUDING BUT NOT LIMITED
TO (A) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (B) ANY IMPLIED OR
EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (C) ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (D) ANY RIGHTS OF
BUYER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (E) ANY
CLAIM BY BUYER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, LATENT
OR PATENT, WITH RESPECT TO THE IMPROVEMENTS OR THE PERSONAL PROPERTY, (F) THE
FINANCIAL CONDITION OR PROSPECTS OF THE PROPERTY AND (G) THE COMPLIANCE OR LACK
THEREOF OF THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS,
IT BEING THE EXPRESS INTENTION OF SELLER AND BUYER THAT, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT AND THE DOCUMENTS TO BE DELIVERED AT THE CLOSING, THE
PROPERTY WILL BE CONVEYED AND TRANSFERRED TO BUYER IN ITS PRESENT CONDITION AND
STATE OF REPAIR, "AS IS" AND "WHERE IS", WITH ALL FAULTS. BUYER REPRESENTS THAT
IT IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED BUYER OF REAL ESTATE, AND
THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF BUYER'S CONSULTANTS
IN PURCHASING THE PROPERTY. EXCEPT FOR SELLER’S REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT IT WILL HAVE THE
OPPORTUNITY TO CONDUCT SUCH INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT
EXAMINATIONS OF THE PROPERTY AND RELATED MATTERS, INCLUDING BUT NOT LIMITED TO
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, DURING THE CONTINGENCY PERIOD
AND WILL RELY UPON SAME AND NOT UPON ANY STATEMENTS OF SELLER OR OF ANY MEMBER,
MANAGER, OFFICER, DIRECTOR, AGENT OR ATTORNEY OF SELLER. BUYER ACKNOWLEDGES THAT
ALL INFORMATION OBTAINED BY BUYER WILL BE OBTAINED FROM A VARIETY OF SOURCES
AND, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER WILL NOT BE DEEMED
TO HAVE REPRESENTED OR WARRANTED THE COMPLETENESS, ADEQUACY, TRUTH OR ACCURACY
OF ANY OF THE DUE DILIGENCE ITEMS OR OTHER SUCH INFORMATION HERETOFORE OR
HEREAFTER FURNISHED TO BUYER. UPON CLOSING, BUYER ACKNOWLEDGES THE RISK THAT
ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER'S INSPECTIONS AND
INVESTIGATIONS. BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT AND DOCUMENTS DELIVERED AT
CLOSING, SELLER WILL SELL AND CONVEY TO BUYER, AND BUYER WILL ACCEPT THE
PROPERTY, "AS IS, WHERE IS," WITH ALL FAULTS. BUYER FURTHER ACKNOWLEDGES AND
AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS,
COLLATERAL TO OR AFFECTING THE PROPERTY, BY SELLER, ANY AGENT OF SELLER OR ANY
THIRD PARTY. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED
BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE,

24

 

SERVANT OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED
TO HEREIN. BUYER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE "AS IS, WHERE
IS" NATURE OF THIS SALE AND ANY FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE
MATTERS THAT MAY BE ASSOCIATED WITH THE PROPERTY. BUYER, WITH BUYER'S COUNSEL,
HAS FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT, AND
UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF. BUYER ACKNOWLEDGES AND AGREES
THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART
OF THIS AGREEMENT, AND THAT SELLER WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO
BUYER FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMER AND OTHER AGREEMENTS SET
FORTH IN THIS AGREEMENT. THE TERMS AND CONDITIONS OF THIS PARAGRAPH WILL
EXPRESSLY SURVIVE THE CLOSING.

14.     ACTIONS AFTER THE EFFECTIVE DATE. The parties covenant to do the
following through the Closing Date:

(a)     Title. Except as otherwise specifically contemplated in this Agreement
or as may be required by legal requirements, and without limiting any rights
that tenants may have under their Leases, from and after the Effective Date,
Seller shall not make or permit any changes to the Property or to the condition
of title to the Property that would change the Approved Title or the Approved
Survey except with Buyer’s advance written consent, which consent shall not be
unreasonably withheld prior to the expiration of the Contingency Period but may
be withheld in Buyer's sole and absolute discretion after the expiration of the
Contingency Period.

(b)     Maintenance and Operation of Property. From and after the Effective
Date, Seller shall maintain existing insurance coverage in full force and
effect, and shall operate and maintain the Property in substantially the same
manner as operated and maintained as of the Effective Date, shall not delay or
defer any repair or maintenance item, and shall pay all bills and obligations
arising from the Property as payment becomes due. Seller shall not make any
material alterations to or upon the Property or remove any of the Personal
Property therefrom, except with Buyer's advance written consent, which consent
shall not be unreasonably withheld. Seller shall promptly advise Buyer in
writing of any significant repair or improvement required to keep in the
Property in such condition.

(c)     Leases and Agreements. From and after the Effective Date, Seller shall
not enter into any new leases or other occupancy agreements for the Property
without first obtaining Buyer's advance written consent which shall not be
unreasonably withheld prior to the expiration of the Contingency Period but may
be withheld in Buyer's sole and absolute discretion after the expiration of the
Contingency Period. From and after the Effective Date, Seller shall not
terminate or amend any of the Leases or Approved Contracts or any other
agreement concerning the Property, without giving Buyer written notice thereof
during the Contingency Period, and after the Contingency Period without the
consent of Buyer, which may be withheld in Buyer's sole and absolute discretion,
and Seller shall continue to perform all of its material obligations under the
Leases and Approved Contracts.

25

 

 

If Seller requests Buyer’s consent to any new lease or other occupancy agreement
or amendment to any existing Lease, Seller shall be required to provide Buyer
with a reasonably detailed written summary of all of the material terms the
proposed transaction along with an itemized list of all Tenant Inducement Costs
which will be incurred in connection with the proposed transaction. Buyer shall
give Seller written notice of approval or disapproval of a proposed new lease or
other occupancy agreement or amendment to any existing Lease within three (3)
Business Days after Buyer’s receipt of the items described above. If Buyer does
not respond to Seller’s request within such time period, then Buyer will be
deemed to have disapproved such new lease or other occupancy agreement or
amendment to any existing Lease.

(d)     Representations and Warranties. Each party shall use reasonable efforts
to prevent any act or omission that would render any of its representations and
warranties herein untrue or misleading, and shall promptly notify the other
party in writing if such act or omission occurs.

(e)     Entry. As of the Effective Date, during normal business hours prior to
the Closing, and subject to the rights of tenants under the Leases, Buyer and
its agents, employees and contractors (collectively, “Permittees”) shall have
reasonable access to the Property and the right to interview tenants, at agreed
upon times for agreed upon purposes on at least forty-eight (48) hours prior
notice to Seller. Buyer shall obtain Seller’s consent before Buyer or its
Permittees enter the Real Property prior to Closing. Buyer may obtain such
consent by contacting either Craig Frater or Donald Berg at (856) 334-5947.
Seller shall have the right to have a representative present during any visits
to or inspections of the Property by Buyer or any Permittees, as well as during
tenant meetings. Buyer will conduct its Due Diligence Review in a manner which
is not disruptive to tenants or the normal operation of the Property, and Buyer
shall not enter any space leased to a tenant without prior approval of Seller.
At all times during the presence of Buyer or Buyer’s Permittees on the Real
Property, Buyer agrees that Buyer will not allow, and Buyer’s Permittees will
not conduct, any physically invasive testing of, on, or under the Real Property
without first obtaining Seller’s written consent, which consent Seller may
withhold in its sole and absolute discretion. In the event Buyer desires to
conduct any physically intrusive inspections, such as sampling of soils, other
media, building materials, or the like, Buyer will identify in writing exactly
what procedures Buyer desires to perform and request Seller's advance written
consent, which consent may be withheld in Seller’s sole and absolute discretion.
Buyer will: (a) maintain comprehensive general liability (occurrence) insurance
(at least $2,000,000), and deliver a certificate of insurance (in the form of an
Accord 27 or equivalent), which names Seller as an additional insured thereunder
verifying such coverage to Seller before entering upon the Real Property;
(b) promptly pay when due the costs of all entry and inspections and
examinations done with regard to the Property; and (c) to the extent damaged by
Buyer or its Permittees, restore the Property and Improvements to substantially
the condition in which the same were found before any such entry upon the
Property and inspection or examination was undertaken. Buyer shall not cause or
permit the imposition of any lien on the Property in connection with its
inspections, and if any lien shall be filed against the Property, Buyer promptly
and at its own expense shall cause any such lien to be removed.

26

 

 

In addition, Buyer shall defend, indemnify and hold harmless Seller from and
against all losses, costs, damages, claims and liabilities arising out of injury
or death to persons, damage to the Property or mechanics' liens arising out of
or in connection with Buyer's Due Diligence Review, Buyer's breach of its
obligations under this Section 15(e) or Buyer's or any Permittee's entry upon
the Property unless arising from any pre-existing conditions on the Property not
affected or exacerbated by Buyer's or its Permittee's entry upon the Property,
or the negligence or willful misconduct of Seller, Seller's managers, officers,
partners, shareholders or members, as applicable. The provisions of this Section
15(e) shall survive the earlier of the termination of this Agreement or Closing
for a period of 6 months.

(f)     Applications. Following the Effective Date, Seller shall not make
application to any governmental entity for any Approvals or any change in the
zoning, affecting the Real Property, except in each case with Buyer’s advance
written consent.

15.     DAMAGE TO PROPERTY; TAKING.

(a)     Taking. If the Property or any part thereof is taken or is the subject
of a notice of taking by eminent domain prior to the Closing Date, Seller shall
promptly notify Buyer. Within five (5) Business Days after such notice, Buyer
shall give notice to Seller (with a copy to Escrow Holder) that it elects to (a)
terminate this Agreement, in which event Escrow Holder shall, upon receipt of
Buyer’s Notice to terminate this Agreement, return the Deposit (less the
Independent Contract Consideration) to Buyer and the parties shall have no
further obligations hereunder, or (b) proceed to Closing, in which event Seller
shall pay over and assign to Buyer all awards recovered or recoverable on
account of such taking, net of any reasonable costs incurred by Seller in
connection therewith. If Buyer elects to proceed under clause (b) above, Seller
shall not compromise, settle, or adjust any claims to such awards without
Buyer’s prior written consent.

(b)     Damage. Risk of loss up to and including the Closing Date shall be borne
by Seller except as expressly set forth herein. In the event of any material
damage to or destruction of the Property or any portion thereof, Buyer may, at
its option, by notice to Seller (with a copy to Escrow Holder) given within five
(5) Business Days after Seller notifies Buyer in writing of such damage or
destruction (and if necessary the Closing Date shall be extended to give Buyer
the full 5-day period to make such election): (i) terminate this Agreement, in
which event Escrow Holder shall, upon receipt of Buyer’s notice to terminate
this Agreement, return the Deposit (less the Independent Contract Consideration)
to Buyer and the parties shall have no further obligations hereunder (except the
indemnity obligations of each party, which shall survive indefinitely and any
other obligations set forth herein which expressly survive the termination of
this Agreement), or (ii) proceed under this Agreement with no adjustment of the
Purchase Price, receive any insurance proceeds (including any rent loss
insurance applicable to any period on and after the Closing Date) due Seller as
a result of such damage or destruction and assume responsibility for such
repair, and Buyer shall receive a credit at Closing for any deductible amount
under said insurance policies and any uninsured or underinsured loss. If Buyer
elects (ii) above, Seller will cooperate with Buyer in obtaining the insurance
proceeds and such agreements from Seller’s insurers. If the Property is not
materially damaged, then the parties shall proceed to Closing as provided in
clause (ii) above. “Material damage” and “Materially damaged” means damage (w)
resulting in the Property not complying with all legal requirements applicable
to the Property, (x) reasonably exceeding $300,000 or (y) that entitles any
tenant of the Property to terminate its Lease, or (z) which, in Buyer’s or
Seller’s reasonable estimation, will take longer than 120 days to repair.

27

 

 

(c)     Waiver. Failure of Buyer to timely provide a notice of election in
accordance with this Section 15, shall be deemed an election by Buyer to
terminate this Agreement. Seller and Buyer each hereby agree that the provisions
of this Section 15 shall govern the parties’ obligations in the event of any
damage or destruction to the Property or the taking of all or any part of the
Real Property and expressly waive any provision of applicable law to the
contrary.

16.     SURVIVAL. All covenants, obligations, representations and warranties and
indemnities by the respective parties contained herein are intended to and shall
remain true and correct as of the Closing, shall be deemed to be material, and
shall survive the recordation of the Deed for a period of six (6) months (the
“Survival Period”). Any covenants and conditions herein that must be operative
after recordation of the Deed to be effective shall be so operative and shall
not be deemed to have been merged in the Deed.

17.     SUCCESSORS AND ASSIGNS. The terms, covenants and conditions herein
contained shall be binding upon and inure to the benefit of the successors and
assigns of the parties hereto, subject to the limitations on assignment
contained herein. Seller shall not have the right, power, or authority to
assign, pledge or mortgage this Agreement or any portion of this Agreement, or
to delegate any duties or obligations arising under this Agreement, voluntarily,
involuntarily, or by operation of law. This Agreement and all rights of Buyer
hereunder may be assigned or transferred by Buyer to any entity controlling,
controlled by or under common control with Buyer, in which event all
instruments, documents and agreements required to be delivered to the Buyer
hereunder shall be delivered to, and run for the benefit of such entity, and
such entity (rather than Buyer) shall execute and deliver any instruments,
documents or agreements required to be executed and delivered by Buyer
hereunder; provided, however, that in the event of any such assignment to an
affiliate, the original Buyer hereunder shall remain fully liable and
responsible for the performance of Buyer’s obligations hereunder prior to
Closing or if this Agreement terminates following such termination. Buyer may
not otherwise assign this Agreement without the consent of Seller. Buyer shall
pay all taxes due and payable with respect to such assignment. Any assignment by
Buyer shall be binding on Seller only to the extent Buyer provides Seller with
written intent to so assign, specifically naming the assignee, no sooner than
two (2) Business Days prior to Closing.

18.     NO THIRD PARTY BENEFITS. This Agreement is made for the sole benefit of
the Buyer and Seller and their respective successors and assigns, and no other
person shall have any right or remedy or other legal interest of any kind under
or by reason of this Agreement.

19.     COUNTERPARTS. This Agreement may be executed in multiple counterparts
and shall be valid and binding with the same force and effect as if all parties
had executed the same Agreement. The parties hereby agree that a PDF copy of
each party's original signature to this Agreement delivered by electronic mail
shall be effective as such party's signature to this Agreement.

20.     ENTIRE AGREEMENT; FURTHER ASSURANCES. This Agreement contains all of the
covenants, conditions and agreements between the parties and shall supersede all
prior correspondence, agreements and understandings, both verbal and written.
The parties intend that this Agreement constitutes the complete and exclusive
statement of its terms and that no extrinsic evidence may be introduced in any
proceeding involving this Agreement.

28

 

 

The parties each agree to do, execute, acknowledge and deliver all such further
acts, instruments and assurances and to take all such further action before or
after the Closing as shall be necessary or desirable to fully carry out this
Agreement and to fully consummate and effect the transactions contemplated
hereby.

21.     ATTORNEYS’ FEES. In the event of any litigation regarding the rights and
obligations under this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees and court costs, and the right to such fees and costs
shall not be limited by the provisions of Section 11. As used herein, the term
"prevailing party" shall mean the party that has succeeded upon a significant
issue in the litigation and achieved a benefit with respect to the claims at
issue, taken as a whole, whether or not damages are actually awarded to such
party.

22.     NOTICES. All notices required or permitted to be given pursuant to the
terms hereof shall be in writing and shall be delivered to the applicable
addresses set forth in Section 1 of this Agreement either by (a) certified mail,
return receipt requested, in which case notice shall be deemed delivered upon
receipt, (b) for next Business Day delivery by a nationally recognized and
reputable messenger service or overnight courier, in which case notice shall be
deemed delivered one (1) Business Day after deposit with such messenger or
courier on or prior to 5:00 p.m., Eastern Time (if deposited after such time,
notice shall be deemed given upon receipt of the notice by the addressee), (c)
electronic mail, in which case notice shall be deemed delivered as of the date
and time of the entrance of such electronic mail into the information processing
system designated by the recipient’s electronic mail address, with a copy of
such notice sent promptly thereafter in accordance with (a), (b) or (d) of this
section, or (d) personal delivery with receipt acknowledged in writing, in which
case notice shall be deemed delivered when received. The notice address for any
party may be changed by written notice to the other party as provided herein.

23.     CONSTRUCTION OF AGREEMENT. In construing this Agreement, all headings
and titles are for the convenience of the parties only and shall not be
considered a part of this Agreement. Whenever required by the context, the
singular shall include the plural and the masculine shall include the feminine
and vice versa. This Agreement shall not be construed as if prepared by one of
the parties, but rather according to its fair meaning as a whole, as if both
parties had prepared it. All Exhibits attached hereto are incorporated in this
Agreement by reference thereto.

24.     TIME. Time is of the essence of every provision herein contained.
Whenever the date or deadline for any action to be taken is not a Business Day,
the relevant date or deadline shall be the next Business Day.

25.     APPLICABLE LAW; JURISDICTION AND VENUE. This Agreement shall be governed
by the internal laws of the state in which the Real Property is located. Buyer
and Seller submit to the exclusive jurisdiction of the County Court in
Burlington County, New Jersey in respect of any suit or other proceeding brought
in connection with or arising out of this Agreement. The provisions of this
Section shall survive the Closing.

29

 

 

26.     NO ORAL MODIFICATION OR WAIVER. This Agreement may not be changed or
amended orally, but only by an agreement in writing. No waiver shall be
effective hereunder unless given in writing, and waiver shall not be inferred
from any conduct of either party.

27.     MARKETING OF PROPERTY. Unless and until this Agreement is duly
terminated pursuant to the terms hereof, Seller shall not enter into any binding
agreements with any party other than Buyer relating to the sale, transfer or
other disposition of the Property or any portion thereof.

28.     BROKERAGE COMMISSION. Buyer and Seller each represents and warrants to
the other that it has not dealt with any third party other than Brokers in a
manner which would obligate the other to pay any brokerage commission, finder’s
fee or other compensation due or payable with respect to the transaction
contemplated hereby other than a commission to be paid to Brokers pursuant to a
separate agreement with Seller, which commission shall be paid 100% by Seller
pursuant to said agreement, and paid only upon the Closing of the purchase and
sale contemplated hereby. Buyer shall indemnify, defend, and hold Seller
harmless from and against any losses, damages, costs and expenses (including,
but not limited to, reasonable attorneys’ fees and costs) incurred by Seller by
reason of any actual or alleged breach or inaccuracy of the Buyer’s
representations and warranties contained in this Section 28. Seller shall
indemnify, defend, and hold Buyer harmless from and against any losses, damages,
costs and expenses (including, but not limited to, reasonable attorneys’ fees
and costs) incurred by Buyer by reason of any actual or alleged breach or
inaccuracy of Seller’s representations and warranties contained in this Section
28. The provisions of this Section 28 shall survive the Closing.

29.     Intentionally deleted.

30.     RECORDATION NOT PERMITTED. In no event shall this Agreement or any
memorandum hereof be recorded in the official or public records where the
Property is located, and any such recordation or attempted recordation shall
constitute a default under this Agreement by the party responsible for such
recordation or attempted recordation.

31.     CONFIDENTIALITY. The parties acknowledge that the transaction described
herein is of a confidential nature and shall not be disclosed except to Buyer’s
or Seller’s respective affiliates, officers, directors, principals, members,
employees, agents, attorneys, partners, accountants, lenders or investors
(collectively, for purposes of this Section 31, the “Permitted Outside Parties”)
or as required by law. No party shall make any public disclosure of the specific
terms of this Agreement, except as required by law (including SEC regulations
and NYSE requirements). In connection with the negotiation of this Agreement and
the preparation for the consummation of the transactions contemplated hereby,
each party acknowledges that it will have access to confidential information
relating to the other party. Each party shall treat such information as
confidential, preserve the confidentiality thereof, and not duplicate or use
such information, except to Permitted Outside Parties in connection with the
transactions contemplated hereby. Except as required by applicable law, neither
party shall issue any press release or make any statement to the media without
the other party’s consent, which consent shall not be unreasonably withheld or
delayed. The provisions of this Section shall survive any termination of this
Agreement.

30

 

 

32.     INFORMATION AND AUDIT COOPERATION. Seller, its owners and/or other
affiliates, as applicable, shall, at Buyer’s expense, reasonably cooperate with
Buyer, Buyer’s designated representative and Buyer’s independent auditor and
provide each access to the books, and records of the Property and all related
information regarding the Property, including, without limitation, three (3)
calendar years of any books and records of the Property that qualify, comply
with, and can be used in a public offering (including, without limitation, any
filing that Buyer and/or its affiliates might make with the U.S. Securities and
Exchange Commission). At any time on or before Closing, and for a period of up
to six (6) months after Closing, within five (5) Business Days of Buyer’s
request, Seller and its owners and/or affiliates, as applicable, shall provide
to Buyer a representation letter regarding the books and records of the
Property, in substantially the form of Exhibit I attached hereto (the “Audit
Letter”) (as may be modified for accuracy as circumstances may require), in
connection with Buyer's audit of the Property. Buyer hereby agrees to be solely
responsible for Seller's reasonable costs of complying with this section. The
provisions of this Section 32 shall survive the Closing.

33.     WAIVER OF JURY TRIAL. TO THE EXTENTS PERMITTED BY LAW, SELLER AND BUYER
HEREBY EXPRESSLY WAIVE THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIM (I) ARISING
UNDER ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED AT CLOSING, OR (II)
CONNECTED WITH OR RELATED TO THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT,
WHETHER NOW EXISTING OR HEREAFTER ARISING. SELLER OR BUYER MAY FILE AN ORIGINAL
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE FOREGOING
WAIVER.

34.     NON-WAIVER. No waiver of any provision of this Agreement shall be deemed
to have been made unless it is expressed in writing and signed by the party
charged with making the waiver. No delay or omission in the exercise of any
right or remedy accruing upon a breach of this Agreement shall impair such right
or remedy or be construed as a waiver of such breach. The waiver of any breach
of this Agreement shall not be deemed to be a waiver of any other breach hereof.

35.     SUBORDINATION AGREEMENTS. Seller shall cooperate with Buyer in
delivering subordination agreements in a form requested by Buyer’s lender for
each Lease to the tenants of the Property. After such delivery to the tenants,
Sellers shall use commercially reasonable efforts to assist Buyer in obtaining
executed subordination agreements for each Lease prior to Closing.
Notwithstanding the foregoing, Buyer acknowledges that its obligations hereunder
is no way conditioned upon Buyer receiving any form of financing, and therefore
the failure of Seller to obtain a subordination agreement for any Lease shall be
neither (i) a default by Seller hereunder nor (ii) the failure of a condition
precedent of Buyer’s obligations hereunder.

36.     LIKE KIND EXCHANGE. Seller may structure the disposition of the
Property, as applicable, as a tax-deferred exchange ("Exchange") pursuant to
Section 1031 of the Internal Revenue Code of 1986, as amended, subject to the
following terms:

(a)     Seller, at its option, may assign its right in, and delegate its duties
(in part or in whole) under, this Agreement, as well as the transfer of their
interest in the Property, to an exchange accommodator ("Accommodator") selected
by Seller, and Seller may add the Accommodator as an additional party to the
escrow created by this Agreement;

31

 

 

(b)     Accommodator shall have no liability to Buyer, and Buyer shall hold
Accommodator harmless from any claims by Buyer in connection with the Exchange;

(c)     Buyer agrees to cooperate with Seller, as applicable, in connection with
the Exchange, including the execution of documents (including, but not limited
to, escrow instructions and amendments to escrow instructions) therefor;

(d)     Buyer shall in no way be obligated to pay any escrow costs, brokerage
commissions, title charges, survey costs, recording costs or other charges
incurred with respect to Seller's replacement property in the Exchange;

(e)     The Closing shall not be contingent or otherwise subject to the
consummation of the Exchange;

(f)     The Closing shall occur in accordance with the terms of this Agreement
notwithstanding any failure, for any reason, of the consummation of the
Exchange;

(g)     Buyer shall have no responsibility or liability on account of the
Exchange to any third party involved in the Exchange;

(h)     Buyer shall not be required to make any representations or warranties
nor assume any obligations, nor spend any out-of-pocket sum in connection with
the Exchange;

(i)     All representations, warranties, covenants and indemnification
obligations of Seller to Buyer whether set forth in this Agreement or otherwise
existing at law or at equity, shall inure to the benefit of Buyer,
notwithstanding the Exchange; and

(j)     All representations, warranties, covenants and indemnification
obligations of Buyer to Seller whether set forth in this Agreement or otherwise
existing at law or at equity, shall inure to the benefit of Seller,
notwithstanding the Exchange.

[Signatures appear on following page.]

32

 

IN WITNESS WHEREOF, the parties hereto have executed one or more copies of this
Agreement as a sealed instrument the day and year first above written.

 

SELLER: CD REALTY STOW ROAD ASSOCIATES, LLC, a New Jersey limited liability
company   By:  C.D.  Realty  Advisors,  Inc.,  a  New  Jersey corporation, its
Manager           By:/s/ Donald A. Berg   Name:  Donald A. Berg  
Title:    President          BUYER: PLYMOUTH INDUSTRIAL REIT, INC., a   Maryland
corporation           By:     /s/ Pendleton P. White, Jr.   Name:    Pendleton
P. White, Jr.   Title:      President

 

 

Signature Page to Purchase and Sale Agreement and Escrow Instructions

4 Stow Rd, Marlton, NJ

 

 

 

 

The undersigned Escrow Holder hereby joins in to this Agreement to acknowledge
its consent to the terms and provisions of this Agreement.

 



 

  COMMONWEALTH LAND Title   INSURANCE Company, Escrow Holder               By:
/s/ Richard P. Halfmann   Name: Richard P. Halfmann   Title: Assistant Vice
President   Date: November 14, 2014

 

 

 

 

Signature Page to Purchase and Sale Agreement and Escrow Instructions

4 Stow Rd, Marlton, NJ

 

 

EXHIBIT A

LEGAL DESCRIPTION OF THE LAND

 

 

 

 

 

 

 

EXHIBIT B

DOCUMENTS

1.Operating Statements. Operating statements of the Property for the 3 years
preceding the date of this Agreement and the current year-to-date (“Operating
Statements”). Copies of all of Seller’s books and records with respect to the
Property will be available for Buyer’s inspection at Seller’s offices.

2.Reserved.

3.Tax Statements, Tax ID. Copies or a summary of ad valorem tax statements for
the current or most recently available tax period and for the prior 36 months
including the Property’s tax identification number(s); and latest value
renditions. Seller's federal tax ID number.

4.Insurance. Copies of a loss history and a list of any current claims relating
to the Property.

5.Budget. Seller’s most recent budget for the Property, including the
forthcoming year, if applicable.

6.Service Contracts. A list together with copies of all management, leasing,
security, maintenance, service, supply, equipment rental and other contracts
related to the operation of the Property (“Service Contracts”).

7.Proceedings. Copies of any documents or materials relating to any current
litigation, investigation, condemnation, or other proceeding pending or
threatened against Seller or affecting the Property.

8.Tangible Personal Property. A current inventory of all tangible personal
property and fixtures owned by Seller (if any).

9.Maintenance Records. All maintenance work orders for the prior 12 months.

10.List of Capital Improvements. A list of all capital improvements performed on
the Property within the prior 24 months.

11.Reports. Any environmental, geotechnical, soil, drainage reports,
assessments, audits and surveys.

12.As-Built Survey; Title Policy. All existing as-built surveys of the Property;
and all existing title policies related to the Property.

13.Site Plans. All site plans relating to the Property.

B-1

 

 

14.As-Built Plans and Specifications. All as-built construction, architectural,
mechanical, electrical, plumbing, landscaping and grading plans and
specifications relating to the Property.

15.Permits and Warranties. Copies of all warranties and guaranties (including
without limitation any roof warranty), permits, certificates of occupancy,
licenses and other approvals related to the Property.

16.General. N/A

17.Financial Statements. Copies of financial statements reflecting the operation
of the Property for the prior 2 calendar years, including statements of cash
flow and year-end and statements of income, expense, accounts payable and
accounts receivable for the Property for each such year, each prepared in
accordance with the methodology customarily employed by Seller.

18.Leases. Copies of all Leases and any amendments thereto.

19.Commission Schedule and Agreements. A schedule (“Commission Schedule”) and
copies of all commission agreements related to the Leases or the Property.

20.Financial Statements for Tenants. Copies of financial statements for each
tenant at the Property for the prior two years, but only to the extent (i) the
tenant is required under the Lease to deliver same and (ii) Seller actually
received same.

 

B-2

 

EXHIBIT C

FORM OF TENANT ESTOPPEL CERTIFICATE

___________, 2014

The undersigned (“Tenant”), hereby states, certifies and affirms the following
with respect to the possible sale of the Property (as defined below) to Plymouth
Industrial REIT, Inc., a Maryland corporation and its successors and assigns
(the “Buyer”), with the knowledge and intent that the Buyer shall rely hereon:

1.     The Tenant, as the tenant, and ____________ (“Landlord”), as the
landlord, are parties to that certain lease dated ________________ __, ____
(“Original Lease”), whereby the Tenant leased approximately ________ square feet
of space (the “Leased Premises”) in a portion of the Property known as
___________________________________, and more particularly described in the
Original Lease (the “Property”).

2.     The Original Lease has not been amended or modified in any respect
whatsoever except for the amendments or modifications listed on Exhibit A
attached hereto, if any (collectively with the Original Lease, hereinafter
referred to as the “Lease”) and constitutes the complete agreement between the
Landlord and the Tenant with respect to the Leased Premises.

3.     The minimum rent currently payable under the Lease is in the amount of
$___________ per month which has been paid through ___________, 2014; and except
for the current month, no rent has been paid in advance. Excluding electricity
charges, Tenant’s pro rata share of operating expenses, real estate taxes and
other “pass-through” charges [in excess for the amount of such charges during
the base year -DELETE IF NOT APPLICABLE] is __________% and is currently paying
$______ per month in additional rent for estimated “pass through” charges.

4.     Tenant has no current known claims, counterclaims, defenses or setoffs
against Landlord or to the payment of rent or other charges arising from the
Lease or otherwise, nor is Tenant entitled to any tenant improvement allowance
or other concession payment from Landlord or any free rent for any period after
the date of this certification except as follows: (state none, if applicable)
_______________.

5.     The Tenant has accepted and is in possession of the Leased Premises. All
improvements, alterations and space required to be furnished by Landlord
pursuant to the Lease have been completed, all sums required to be paid by
Landlord to Tenant in connection with the improvements (including, without
limitation, any tenant allowance or rebate) have been paid in full, and all
other conditions precedent to the commencement of the term of the Lease have
been satisfied.

The term of the Lease commenced on _____________, ____, and the current term is
scheduled to expire on _____________, 20__. Except as set forth in the Lease,
the Tenant does not have (i) a right to renew the Lease, or (ii) any option to
expand the Leased Premises. Tenant has no right or option to purchase any part
of the Leased Premises or the Property.

C-1

 

 

6.     To Tenant’s knowledge, there is no event of default nor any fact or
circumstance that, with the giving of notice or the passage of time or both,
would constitute an event of default under the Lease by Landlord or Tenant.

7.     Tenant has paid to Landlord, and Landlord is holding on behalf of Tenant,
a security deposit in the amount of $__________________ and in the form of
____________.

8.     No actions, whether voluntary or otherwise, are pending against Tenant
under the bankruptcy laws of the United States or any state thereof.

9.     The address of Tenant for receipt of notices is as set forth in the
Lease.

10.     Neither the Lease nor the Leased Premises have been sublet, assigned,
mortgaged or encumbered (in whole or in part), except as follows: (state none,
if applicable) ____________.

11.     To Tenant’s actual knowledge, Tenant has not generated, used, stored,
spilled, or disposed of, or released any Hazardous Substances at, on or in the
Leased Premises in violation of any applicable law or which requires a cleanup
or remediation or reporting to a governmental body under any applicable law.
“Hazardous Substances” shall not include those materials that are technically
within the definition provided for in the Lease but that are contained in
prepackaged office supplies, cleaning materials, or personal grooming items or
other items that are sold for consumer or commercial use and typically used in
other similar buildings or space.

12.     This certification shall be binding upon Tenant and shall inure to the
benefit of Landlord, Buyer and any lender (“Lender”) to Buyer (or to Buyer’s
owners), each of the respective successors and assigns of Landlord, Buyer and
Lender, and all parties claiming through or under such persons or any such
successor or assign; and Tenant acknowledges that Buyer is purchasing the
Property in reliance on this certification.

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the ___ day of ____________, 2014.

TENANT:

______________________, a ____________

 

 

By: ________________________________

Name:

Title:

C-2

 

 

EXHIBIT A TO TENANT ESTOPPEL

[LIST OF AMENDMENTS AND MODIFICATIONS]

C-3

 

EXHIBIT D

FORM OF DEED

 

Prepared by:

 

 

__________________________

_____________, Esquire

 

DEED

 

This Deed is made on______________, 200_ is 

 

BETWEEN

 

_______________________________________________________ , referred to as the
Grantor,

(insert name and address)

 

 

AND

 

_______________________________________________________ , referred to as the
Grantee,

(insert name and address)

 

The words “Grantor” and “Grantee” shall mean all Grantors and all Grantees
listed above.

 

Transfer of Ownership. The Grantor grants and conveys (transfers ownership of )
the property described below to the Grantee. This transfer is made for the sum
of _______________ Dollars ($___________). The Grantor acknowledges receipt of
this money.

 

Tax Map Reference. (N.J.S.A. 46:15-1.1) Township of _______, Block No. ____,
Lots No. ______________.

 

o No property tax identification number is available on the date of this Deed.
(Check box if applicable.)

 

Property. The property consists of the land and all the buildings and structures
on the land in the Township of ___________, County of ___________ and State of
New Jersey legally described on Exhibit A attached hereto and hereby made a part
hereof.

 

Promises by Grantor. The Grantor promises that the Grantor has done no act to
encumber the property, except as set forth on Exhibit B. This promise is called
a “covenant as to grantor’s acts” (N.J.S.A. 46:4-6). This promise means that the
Grantor has not allowed anyone else to obtain any legal rights which affect the
property (such as by making a mortgage or allowing a judgment to be entered
against the Grantor).

D-4

 

 

Signatures. The Grantor signs this Deed as of the date at the top of the first
page.

 

 

 

Witnessed by:

 

 

                                   

 

 

 

 

STATE/COMMONWEALTH OF ________________________ :   : SS. COUNTY OF
______________________________________  

:

 

 

 

I CERTIFY that on _________, 200_ ________________________, personally came
before me and stated to my satisfaction that (a) he/she is the maker of the
attached deed; (b) he/she executed this deed as his or her own act; and, (c) the
full and actual consideration paid or to be paid for the transfer of title is
$_______________. (Such consideration is defined in N.J.S.A. 46:15-5.)

 

 

RECORD AND RETURN TO: ____________________________________

_______________________

_______________________

_______________________

 

(Print name and title below signature)

D-5

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

 

 

 

D-6

 

EXHIBIT E

BILL OF SALE AND ASSIGNMENT

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date, CD REALTY STOW ROAD ASSOCIATES,
LLC, a New Jersey limited liability company (“Seller”), does hereby bargain,
sell, grant, assign, transfer, set over and deliver unto
_________________________, LLC, a Delaware limited liability company (“Buyer”),
all of Seller’s right, title and interest in and to all of the Personal Property
and the Intangible Property. Seller warrants and represents that it has good
title to the property conveyed hereby, and it has not been pledged, transferred
or assigned to any other person, and Seller is duly authorized to sell and
convey the property to Buyer.

Seller shall, at any time and from time to time, upon the request of Buyer,
execute, acknowledge and deliver all such further acts, deeds, assignments,
transfers, conveyances and assurances, and take all such further actions, as
shall be necessary or desirable to give effect to the transactions hereby
consummated and to collect and reduce to the possession of Buyer any and all of
the interests and assets hereby transferred to Buyer.

SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT
TO THE PERSONAL PROPERTY AND THE INTANGIBLE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE HABITABILITY, CONDITION OR FITNESS THEREOF FOR ANY PARTICULAR
USE OR PURPOSE. BUYER AGREES THAT THE PERSONAL PROPERTY AND INTANGIBLE PROPERTY
ARE CONVEYED BY SELLER AND ACCEPTED BY BUYER IN AN "AS IS, WHERE IS" CONDITION,
AND SELLER SPECIFICALLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR OF
FITNESS FOR A PARTICULAR PURPOSE.

 

As used herein, all initially capitalized terms not defined herein shall have
the meanings assigned to such terms in that certain Purchase and Sale Agreement
and Escrow Instructions dated as of October __, 2014 between Buyer and Seller
(the “Purchase Agreement”).

IN WITNESS WHEREOF, Seller has executed this Bill of Sale and Assignment as of
Closing Date.

CD REALTY STOW ROAD ASSOCIATES, LLC, a New Jersey limited liability company

 

 

 

By:_______________________________________

Name:
Title:

E-7

 

EXHIBIT F

ASSIGNMENT AND ASSUMPTION OF LEASES

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date (as hereinafter defined), CD
REALTY STOW ROAD ASSOCIATES, LLC, a ____________ limited liability company
(“Assignor”), does hereby assign, sell, transfer, set over and deliver to
___________ (“Assignee”), all of the landlord’s right, title and interest in and
to the leases and/or licenses more particularly described on Exhibit A attached
hereto and incorporated herein, all of which are in full force and effect (the
“Leases”), together with all guaranties of the Leases and all unapplied security
deposits, prepaid rentals, unapplied cleaning fees and other unapplied deposits
paid or deposited by any tenant thereunder to Assignor, as landlord, or any
other person on Assignor’s behalf pursuant to the Leases (together with any
interest which has accrued for the account of the respective tenant). The Leases
affect the real property described on Exhibit B attached hereto and made a part
hereof (the “Real Property”).

Assignee hereby accepts the foregoing assignment and assumes and agrees to
perform and observe all of the obligations, covenants, terms and conditions to
be performed or observed by Assignor under the Leases arising from and after the
Closing Date.

Assignor hereby acknowledges that Assignor has retained, and Assignee shall not
assume or be responsible for, any of the obligations, covenants, terms and
conditions of the Leases, with respect to obligations to be performed or
observed by the landlord thereunder arising at any time prior to the Closing
Date or rights accruing to landlord prior to the Closing Date.

Assignee hereby acknowledges that Assignee has assumed, and Assignor shall not
be responsible for, any of the obligations, covenants, terms and conditions of
the Leases, with respect to obligations to be performed or observed by the
landlord thereunder arising at any time on and after the Closing Date or rights
accruing to landlord after the Closing Date.

Assignor hereby agrees to protect, defend, indemnify Assignee and its
successors, assigns, affiliates, directors, officers, employees and partners of
any of them, and hold each of them harmless from any and all claims,
liabilities, damages, and penalties and any and all loss, cost, or expense
(including, without limitation, reasonable attorneys’ fees and costs and court
costs) incurred by Assignee incident to, resulting from, or in any way arising
out of any failure by Assignor to perform and observe the obligations,
covenants, terms and conditions retained by Assignor hereunder. Assignee hereby
agrees to protect, defend, indemnify Assignor and its successors, assigns,
affiliates, directors, officers, employees and partners of any of them and hold
each of them harmless from any and all claims, liabilities, damages, and
penalties and any and all loss, costs, or expense (including, without
limitation, reasonable attorneys’ fees and costs and court costs) incurred by
the Assignor incident to, resulting from, or in any way arising out of any
failure by Assignee to perform and observe the obligations, covenants, terms and
conditions assumed by Assignee hereunder; provided, however, that to the extent
Assignor has delivered tenant security deposits to Assignee and complied with
applicable law, Assignor shall have no further liability for the return of such
delivered tenant security deposits. Each of the parties hereto further agrees,
upon notice from the other, to contest any demand, claim, suit, or action

 

 

 

against which each party has hereinabove agreed to indemnify and hold the other
and all such other parties harmless, and to defend any action that may be
brought in connection with any such demand, claim, suit, or action, or with
respect to which each party has hereinabove agreed to hold the other and all
such other parties harmless, and to bear all costs and expenses of such contest
and defense. The indemnities set forth herein shall be deemed to be material and
shall survive the Closing Date.

Assignor and Assignee shall, at any time and from time to time, upon the
reasonable request of the other, execute, acknowledge and deliver all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances, and take all such further actions, as shall be necessary or
desirable to give effect to the transactions hereby consummated and to collect
and reduce to the possession of Assignee any and all of the interests and assets
hereby transferred to Assignee.

As used herein, “Closing Date” shall have the meaning assigned to that term in
that certain Purchase and Sale Agreement and Escrow Instructions dated as of
October __, 2014, as amended, between Assignor and Assignee.

This Assignment and Assumption of Leases may be executed in counterparts with
the same effect as if all parties hereto had executed the same document. All
counterparts shall be construed together and shall constitute a single
Assignment and Assumption of Leases.

[Remainder of page intentionally blank]

 

 

IN WITNESS WHEREOF, this Assignment and Assumption of Leases has been executed
by Assignor and Assignee and is effective as of the Closing Date.

ASSIGNOR:

CD REALTY STOW ROAD ASSOCIATES, LLC, a New Jersey limited liability company

 

 

 

By:_______________________________________

Name:
Title:

ASSIGNEE:

__________________________ LLC,
a Delaware limited liability company

 

  By: _______________________     _______________________    
_______________________

 

 

Exhibit A





Leases

 

 

Exhibit B

Legal Description

 



 

 

 

EXHIBIT G

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date (as hereinafter defined), CD
REALTY STOW ROAD ASSOCIATES, LLC, a ___________ limited liability company
(“Assignor”), does hereby assign, sell, transfer, set over and deliver to
_____________________________, LLC, a Delaware limited liability company
(“Assignee”), all of Assignor’s right, title and interest in and to the
contracts described on Exhibit A attached hereto and made a part hereof (the
“Approved Contracts”).

Assignee hereby accepts the foregoing assignment and assumes and agrees to
perform and observe all of the obligations, covenants, terms and conditions to
be performed or observed by Assignor under the Approved Contracts arising on and
after the Closing Date.

Assignor hereby acknowledges that Assignor has retained and Assignee shall not
assume or be responsible for any of the obligations, covenants, terms and
conditions of the Approved Contracts to be performed or observed by Assignor
thereunder arising at any time prior to the Closing Date.

Assignee hereby acknowledges that Assignee has assumed and Assignor shall not
retain or be responsible for any of the obligations, covenants, terms and
conditions of the Approved Contracts to be performed or observed by Assignee
thereunder arising at any time on and after the Closing Date.

Assignor hereby agrees to protect, defend, indemnify Assignee and its
successors, assigns, affiliates, directors, officers, employees and partners of
any of them, and hold each of them harmless from any and all claims,
liabilities, damages, and penalties and any and all loss, cost or expense
(including, without limitation, reasonable attorneys’ fees and court costs)
incurred by Assignee incident to, resulting from, or in any way arising out of
any failure by Assignor to perform and observe the obligations, covenants, terms
and conditions retained by Assignor hereunder. Assignee hereby agrees to
protect, defend, indemnify Assignor and its successors, assigns, affiliates,
directors, officers, employees and partners of any of them and hold each of them
harmless from any and all claims, liabilities, damages, and penalties and any
and all loss, costs, or expense (including, without limitation, reasonable
attorneys’ fees and court costs) incurred by the Assignor incident to, resulting
from, or in any way arising out of any failure by Assignee to perform and
observe the obligations, covenants, terms and conditions assumed by Assignee
hereunder. Each of the parties hereto further agrees, upon notice from the
other, to contest any demand, claim, suit, or action against which each party
has hereinabove agreed to indemnify and hold the other and all such other
parties harmless, and to defend any action that may be brought in connection
with any such demand, claim, suit, or action, or with respect to which each
party has hereinabove agreed to hold the other and all such other parties
harmless, and to bear all costs and expenses of such contest and defense. The
indemnities set forth herein shall be deemed to be material and shall survive
the Closing Date.

G-1

 

 

Assignor shall, at any time and from time to time, upon the reasonable request
of Assignee, execute, acknowledge and deliver all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances, and take
all such further actions, as shall be reasonably necessary to give effect to the
transactions hereby consummated and to collect and reduce to the possession of
Assignee any and all of the interests and assets hereby transferred to Assignee.

As used herein, “Closing Date” shall have the meaning assigned to that term in
that certain Purchase and Sale Agreement and Escrow Instructions dated as of
November __, 2014, as amended, between Assignor, Assignee and the other parties
named therein.

This Assignment and Assumption of Contracts may be executed in counterparts with
the same effect as if all parties hereto had executed the same document. All
counterparts shall be construed together and shall constitute a single
Assignment and Assumption of Contracts.

[Remainder of page intentionally blank]

G-2

 

IN WITNESS WHEREOF, this Assignment and Assumption of Contracts has been
executed by Assignor and Assignee and is effective as of the Closing Date.

ASSIGNOR

CD REALTY STOW ROAD ASSOCIATES, LLC, a ______________ limited liability company

 

 

By:_______________________________________

Name:
Title:

ASSIGNEE

__________________________ LLC,
a Delaware limited liability company

 



  By: _______________________     _______________________    
_______________________

 

G-3

 

Exhibit A

 

Approved Contracts

G-4

 

EXHIBIT H

SELLER’S FIRPTA CERTIFICATE

 

To inform [___________________________] (the “Transferee”) that withholding of
tax under Section 1445 of the Internal Revenue Code of 1986, as amended (“Code”)
will not be required by CD REALTY STOW ROAD ASSOCIATES, LLC, a ________ limited
liability company (the “Transferor”), the undersigned hereby certifies the
following on behalf of the Transferor:

1.     The Transferor is not a foreign corporation, foreign partnership, foreign
trust, foreign estate or foreign person (as those terms are defined in the Code
and the Income Tax Regulations promulgated thereunder);

2.     The Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii);

3.     The Transferor’s U.S. employer or tax (social security) identification
number is __________________; and

4.     The Transferor’s address is 102 Centre Blvd., Suite H, Marlton NJ 08053.

The Transferor understands that this Certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Transferor.

Dated:  _______________, 2014

CD REALTY STOW ROAD ASSOCIATES, LLC, a Limited liability company

 

 

By: ___________________________

Name:

Title:

 

 

   

 

 

 

EXHIBIT I

AUDIT LETTER

Marcum LLP

117 Kendrick Street, Suite 800

Needham, MA 02494

[Current Date]

Ladies and Gentlemen:

We are providing this letter in connection with your audit of the Statement of
Revenue over Certain Operating Expenses (“Statement”) of 4 East Stow Road,
Marlton, New Jersey (the “Property”) for the year ended December 31, 201__ for
the purpose of expressing an opinion as to whether the Statement presents
fairly, in all material respects, the revenue and certain operating expenses in
conformity with the accrual method of accounting.

Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in the light
of surrounding circumstances, makes it probable that the judgment of a
reasonable person relying on the information would be changed or influenced by
the omission or misstatement.

We confirm, to the actual knowledge of Donald A. Berg, without imputing or
imposing a duty of investigation, the following representations made to you
during your audit:

1.We have made available to you all financial records and related data.

2.There are no:

a.Violations or possible violations of laws or regulations, whose effects should
be considered for disclosure in the Statement or as a basis for recording a loss
contingency.

b.Unasserted claims or assessments that our lawyers have advised us are probable
of assertion and must be disclosed in accordance with FASB Accounting Standards
Codification (ASC) 450, Contingencies.

c.Other liabilities or gain or loss contingencies that are required to be
accrued or disclosed by FASB ASC 450, Contingencies.

d.Material transactions that have not been properly recorded in the accounting
records underlying the Statement.

e.Events that have occurred subsequent to the Statement date and through the
date of this letter that would require adjustment to or disclosure in the
Statement.

I-1

 

 

3.We acknowledge our responsibility for the design and implementation of
programs and controls to prevent, deter and detect fraud. We understand that the
term “fraud” includes misstatements arising from fraudulent financial reporting
and misstatements arising from misappropriation of assets.

4.We have no knowledge of any fraud or suspected fraud affecting the entity
involving:

a.Management,

b.Employees who have significant roles in internal control over financial
reporting, or

c.Others where the fraud could have a material effect on the Statement.

5.We have no knowledge of any allegations of fraud or suspected fraud affecting
the entity received in communications from employees, former employees, or
others.

6.We have no knowledge of any officer or director of the Property, or any other
person acting under the direction thereof, having taken any action to
fraudulently influence, coerce, manipulate or mislead you during your audit.

7.The Property has complied with all aspects of contractual agreements that
would have a material effect on the Statement in the event of noncompliance.

8.All income from operating leases is included as revenue in the Statement. No
other forms of revenue are included in the Statement.

Very truly yours,

CD REALTY STOW ROAD ASSOCIATES, LLC, a ___________ limited liability company

 

 

  By:  _______________________   Name:   Title:  

 

I-2

 

EXHIBIT J

SELLER’S CLOSING CERTIFICATE

This Certificate (“Certificate”) is furnished pursuant to __________ of that
certain Purchase and Sale Agreement dated as of October ___, 2014 (the
“Agreement”) by and between _________________, a _________ _________ (“Seller”),
and _____________________, LLC, a Delaware limited liability company (“Buyer”).

Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed thereto in the Agreement.

The undersigned hereby certifies that they are familiar with the Agreement, have
made such investigations as they have deemed necessary to enable them to deliver
this Certificate and, based thereon, further certifies on behalf of Seller that:

All of the representations and warranties made by Seller in the Agreement are
true and correct in all material respects as of the Closing Date as if made on
and as of the Closing Date, except as noted on the schedule attached hereto.

The foregoing certifications are made and delivered this ___ day of _________,
2014.

SELLER:

CD REALTY STOW ROAD ASSOCIATES, LLC,
a New Jersey limited liability company

 

By: __________________________________

Name:
Title:

Date: _____________________

 

 

EXHIBIT K

EXISTING CONTRACTS

 

 

1.Growth Capital Management (Property Management);

 

2.Merit Service Solutions (landscaping and snow removal);

 

3.AMS Mechanical Services (HVAC maintenance);

 

4.Emergency Response Services (fire alarm monitoring and Testing); and

 

5.Flynn Commercial Real Estate (brokerage on vacant space).

 

 

EXHIBIT L

RENT ROLL

 

 

 

 

EXHIBIT M

 

DISCLOSURES

 

 







 

 

 

EXHIBIT N

 

ROOFTOP SOLAR LEASE and PPA MODIFICATION TERMS

 

The parties agree that the Rooftop Solar Lease shall be modified to reflect the
following terms:

 

1.Revise termination provisions to reflect that there is no termination right on
the part of the Lessee during the Initial Term.

 

2.Revise term to provide for two five year option terms (instead of four), with
rent to be based on Fair Market Value.

 

The parties agree that the PPA shall be modified to revise the Owner's option to
purchase to provide that it the purchase price will be based on the Fair Market
Value.



